

Exhibit 10.1
EXECUTION VERSION




[image0.jpg]
CREDIT AGREEMENT
dated as of
May 28, 2019
among
KINSALE CAPITAL GROUP, INC.
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
and


SUNTRUST BANK
as Syndication Agent
_______________________________
JPMORGAN CHASE BANK, N.A.
as Sole Bookrunner and Sole Lead Arranger






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I Definitions
1
         
SECTION 1.01
Defined Terms
1
 
SECTION 1.02
Classification of Loans and Borrowings
21
 
SECTION 1.03
Terms Generally
21
 
SECTION 1.04
Accounting Terms; GAAP; Pro Forma Calculations
22
 
SECTION 1.05
Interest Rates; LIBOR Notification
22
 
SECTION 1.06
Status of Obligations
23
   
ARTICLE II The Credits
23
         
SECTION 2.01
Commitments
23
 
SECTION 2.02
Loans and Borrowings
23
 
SECTION 2.03
Requests for Revolving Borrowings
24
 
SECTION 2.04
Intentionally Omitted
25
 
SECTION 2.05
Intentionally Omitted
25
 
SECTION 2.06
Letters of Credit
25
 
SECTION 2.07
Funding of Borrowings
29
 
SECTION 2.08
Interest Elections
29
 
SECTION 2.09
Termination and Reduction of Commitments
30
 
SECTION 2.10
Repayment of Loans; Evidence of Debt
31
 
SECTION 2.11
Prepayment of Loans
31
 
SECTION 2.12
Fees
32
 
SECTION 2.13
Interest
33
 
SECTION 2.14
Alternate Rate of Interest
33
 
SECTION 2.15
Increased Costs
34
 
SECTION 2.16
Break Funding Payments
36
 
SECTION 2.17
Taxes
36
 
SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
40
 
SECTION 2.19
Mitigation Obligations; Replacement of Lenders
41
 
SECTION 2.20
Expansion Option
42
 
SECTION 2.21
Defaulting Lenders
43
 
SECTION 2.22
Extension of Maturity Date
45
   
ARTICLE III Representations and Warranties
47
         
SECTION 3.01
Organization; Powers; Subsidiaries
47
 
SECTION 3.02
Authorization; Enforceability
47
 
SECTION 3.03
Governmental Approvals; No Conflicts
47
 
SECTION 3.04
Financial Condition; No Material Adverse Change
48
 
SECTION 3.05
Properties
48
 
SECTION 3.06
Litigation and Environmental Matters
49
 
SECTION 3.07
Compliance with Laws and Agreements
49
 
SECTION 3.08
Investment Company Status
49
 
SECTION 3.09
Taxes
49
 
SECTION 3.10
ERISA
49
 
SECTION 3.11
Disclosure
49
 
SECTION 3.12
Liens
50
 
SECTION 3.13
No Default
50
 
SECTION 3.14    

Insurance Licenses
50




--------------------------------------------------------------------------------

Table of Contents
(continued)
Page





 
SECTION 3.15
Subsidiaries
50
 
SECTION 3.16
Anti-Corruption Laws and Sanctions
50
 
SECTION 3.17
EEA Financial Institutions
50
 
SECTION 3.18
Insurance Business
50
 
SECTION 3.19
Margin Regulations
51
 
SECTION 3.20
Solvency
51
   
ARTICLE IV Conditions
51
         
SECTION 4.01
Effective Date
51
 
SECTION 4.02
Each Credit Event
52
   
ARTICLE V Affirmative Covenants
53
         
SECTION 5.01
Financial Statements and Other Information
53
 
SECTION 5.02
Notices of Material Events
55
 
SECTION 5.03
Existence; Conduct of Business
55
 
SECTION 5.04
Payment of Obligations
56
 
SECTION 5.05
Maintenance of Properties; Insurance
56
 
SECTION 5.06
Books and Records; Inspection Rights
56
 
SECTION 5.07
Compliance with Laws and Material Contractual Obligations
56
 
SECTION 5.08
Use of Proceeds
56
   
ARTICLE VI Negative Covenants
57
         
SECTION 6.01
Indebtedness
57
 
SECTION 6.02
Liens
59
 
SECTION 6.03
Fundamental Changes
61
 
SECTION 6.04
Dispositions
62
 
SECTION 6.05
Investments, Loans, Advances, Guarantees and Acquisitions
63
 
SECTION 6.06
Swap Agreements
65
 
SECTION 6.07
Transactions with Affiliates
65
 
SECTION 6.08
Restricted Payments
65
 
SECTION 6.09
Restrictive Agreements
66
 
SECTION 6.10
Subordinated Indebtedness and Amendments to Subordinated Indebtedness Documents
66
 
SECTION 6.11
Sale and Leaseback Transactions
67
 
SECTION 6.12    

Financial Covenants
67
   
ARTICLE VII Events of Default
68
         
SECTION 7.01
Events of Default
68
 
SECTION 7.02
Remedies Upon an Event of Default
70
   
ARTICLE VIII The Administrative Agent
70
         
SECTION 8.01
Authorization and Action
70
 
SECTION 8.02
Administrative Agent’s Reliance, Indemnification, Etc
73
 
SECTION 8.03
Posting of Communications
74
 
SECTION 8.04
The Administrative Agent Individually
75






--------------------------------------------------------------------------------

Table of Contents
(continued)
Page





 
SECTION 8.05
Successor Administrative Agent
75
 
SECTION 8.06
Acknowledgements of Lenders and Issuing Bank
76
 
SECTION 8.07
Certain ERISA Matters
76
   
ARTICLE IX Miscellaneous
78
         
SECTION 9.01
Notices
78
 
SECTION 9.02
Waivers; Amendments
79
 
SECTION 9.03
Expenses; Indemnity; Damage Waiver
81
 
SECTION 9.04
Successors and Assigns
83
 
SECTION 9.05
Survival
86
 
SECTION 9.06
Counterparts; Integration; Effectiveness; Electronic Execution
87
 
SECTION 9.07
Severability
87
 
SECTION 9.08
Right of Setoff
87
 
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
88
 
SECTION 9.10    

WAIVER OF JURY TRIAL
88
 
SECTION 9.11
Headings
89
 
SECTION 9.12
Confidentiality
89
 
SECTION 9.13
USA PATRIOT Act
90
 
SECTION 9.14
Interest Rate Limitation
90
 
SECTION 9.15
No Fiduciary Duty, etc
90
 
SECTION 9.16
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
91






--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


SCHEDULES:
 
Schedule 2.01 – Commitments
Schedule 3.06 – Disclosed Matters
Schedule 3.15 – Subsidiaries
Schedule 6.01 – Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
Schedule 6.09 – Existing Restrictions
 
EXHIBITS:
 
Exhibit A – Form of Assignment and Assumption
Exhibit B – Reserved
Exhibit C – Form of Increasing Lender Supplement
Exhibit D – Form of Augmenting Lender Supplement
Exhibit E – List of Closing Documents
Exhibit F – Reserved
Exhibit G-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit G-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit G-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit G-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit H-1 – Form of Borrowing Request
Exhibit H-2 – Form of Interest Election Request
Exhibit I – Form of Compliance Certificate
 








--------------------------------------------------------------------------------



CREDIT AGREEMENT (this “Agreement”) dated as of May 28, 2019 among KINSALE
CAPITAL GROUP, INC., the LENDERS from time to time party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent and SUNTRUST BANK, as Syndication Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01          Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
 “Additional Commitment Lender” has the meaning assigned to such term in Section
2.22(d).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  The initial Aggregate Commitment as of the Effective Date is
$50,000,000.
“Agreement” has the meaning assigned to such term in the introductory paragraph.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be



--------------------------------------------------------------------------------





determined without reference to clause (c) above.  For the avoidance of doubt,
if the Alternate Base Rate as determined pursuant to the foregoing would be less
than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.
“A.M. Best Company” means A.M. Best Company, Inc., and any successor thereto.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Insurance Regulatory Authority” means, when used with respect to any
Regulated Insurance Company, (a) the insurance department or similar
Governmental Authority located in the state or jurisdiction (domestic or
foreign) in which such Regulated Insurance Company is domiciled or (b) to the
extent asserting regulatory jurisdiction over such Regulated Insurance Company,
the insurance department, authority or agency in each state or jurisdiction
(domestic or foreign) in which such Regulated Insurance Company is licensed, and
shall include any federal or national insurance regulatory department, authority
or agency that may be created and that asserts insurance regulatory jurisdiction
over such Regulated Insurance Company.
“Applicable Party” has the meaning assigned to such term in Section 8.03(c).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be:
Eurodollar Spread
ABR Spread
Commitment Fee Rate
1.75%
0.75%
0.25%



“Approved Electronic Platform” has the meaning assigned to such term in Section
8.03(a).
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Arranger” means JPMorgan Chase Bank, N.A. in its capacity as sole bookrunner
and sole lead arranger hereunder.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.


2

--------------------------------------------------------------------------------





“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 “Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Kinsale Capital Group, Inc. a Delaware corporation.
“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.


3

--------------------------------------------------------------------------------





“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form attached
hereto as Exhibit H-1 or any other form approved by the Administrative Agent in
its reasonable discretion.
 “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided, however, all obligations of any Person that are
or would have been treated as operating leases (including for avoidance of
doubt, any network lease or any operating indefeasible right of use) for
purposes of GAAP prior to the issuance by the Financial Accounting Standards
Board on February 25, 2016 of an Accounting Standards Update (the “ASU”) shall
continue to be accounted for as operating leases for purposes of all financial
definitions and calculations for purpose of this Agreement (whether or not such
operating lease obligations were in effect on such date) notwithstanding the
fact that such obligations are required in accordance with the ASU (on a
prospective or retroactive basis or otherwise) to be treated as Capital Lease
Obligations in the financial statements to be delivered pursuant to Section
5.01(a) and Section 5.01(b).
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of shares representing more than 35%
of the aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower; or (b) occupation at any time of a majority of
the seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were not (i) directors of the Borrower on the date of this Agreement
or (ii) nominated or appointed by the board of directors of the Borrower (or
appointed by directors so nominated or appointed).
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender or Administrative Agent, if later, the date on which such
Lender becomes a Lender or such Administrative Agent becomes an Administrative
Agent), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) compliance by any Lender or
Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s or Issuing Bank’s holding company, if any) with any
request, rules, guideline, requirement or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
“Charges” has the meaning assigned to such term in Section 9.14.


4

--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, the amount set forth on
Schedule 2.01 opposite such Lender’s name under the heading “Commitment”, or in
the Assignment and Assumption or other documentation or record (as such term is
defined in Section 9-102(a)(70) of the New York Uniform Commercial Code)
contemplated hereby pursuant to which such Lender shall have assumed its
Commitment, as applicable, and giving effect to (a) any reduction in such amount
from time to time pursuant to Section 2.09, (b) any increase from time to time
pursuant to Section 2.20 and (c) any reduction or increase in such amount from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04; provided that at no time shall the Revolving Credit Exposure of
any Lender exceed its Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or the Issuing Bank by means
of electronic communications pursuant to Section 8.03(c), including through an
Approved Electronic Platform.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 “Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Borrower or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or any
wholly-owned Subsidiary of the Borrower.
“Consolidated Net Worth” means, as of any date of determination, the Net Worth
of the Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP after appropriate deduction for any minority interests in
Subsidiaries.
 “Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlled” has the meaning correlative thereto.
“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.
“Credit Party” means the Administrative Agent, the Issuing Bank or any other
Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent


5

--------------------------------------------------------------------------------





in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of (i) a Bankruptcy Event or (ii) a Bail-In
Action.
“Disclosed Matters” means the actions, suits and proceedings and other matters
disclosed in the Borrower’s Report on Form 10-K filed with the SEC for the
annual period ending December 31, 2018 and on Form 10-Q filed with the SEC for
the quarterly period ending March 31, 2019, and as disclosed on Schedule 3.06.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any Sale and Leaseback Transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
 “Dividing Person” has the meaning assigned to such term in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division.  A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Dollars” or “$” refers to lawful money of the United States of America.
 “ECP” means an “eligible contract participant” as defined in Section 1(a)(18)
of the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


6

--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or notices issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources or the management,
release or threatened release of any Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing; provided that “Equity Interests” shall not include Indebtedness for
borrowed money which is convertible into Equity Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal


7

--------------------------------------------------------------------------------





or partial withdrawal of the Borrower or any of its ERISA Affiliates from any
Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar” when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
 “Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any withholding Taxes
imposed under FATCA.
“Existing Maturity Date” has the meaning assigned to such term in Section
2.22(a).
“Extending Lender” has the meaning assigned to such term in Section 2.22(b).
“Extension Date” has the meaning assigned to such term in Section 2.22(a).
“Extension Date” has the meaning specified in Section 2.22(b).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds


8

--------------------------------------------------------------------------------





Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Financial Officer” means the chief financial officer, chief executive officer,
principal accounting officer, treasurer or controller of the Borrower.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
 “GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”), whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the lesser of (a) the stated or determinable amount of the
primary payment obligation in respect of which such Guarantee is made and
(b) the maximum amount for which the guaranteeing Person may be liable pursuant
to the terms of the instrument embodying such Guarantee, unless such primary
payment obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of the
Guarantee shall be such guaranteeing Person’s maximum reasonably possible
liability in respect thereof as reasonably determined by the Company in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as a contaminant, pollutant or
words of similar import pursuant to any Environmental Law.
“Historical Statutory Statements” has the meaning assigned to such term in
Section 3.04(b).


9

--------------------------------------------------------------------------------





“IBA” has the meaning assigned to such term in Section 1.05.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business and (ii) any
earn-out obligations or similar contingent obligations until such obligations
becomes a liability on the balance sheet of such Person in accordance with
IFRS), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing unconditional right to be secured by) any Lien
on property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed (the amount of any Indebtedness resulting from
this clause (e) shall be equal to the lesser of (i) the amount secured by such
Lien and (ii) the fair market value of the property subject to such Lien as
determined in good faith by such Person), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit (to the extent unreimbursed, in the case of
drawn letters of credit, and all such obligations, in the case of undrawn
letters of credit) and letters of guaranty issued by banks or other financial
institutions and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances created for the account of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. The
amount of Indebtedness (including any Guarantees constituting Indebtedness) for
which recourse is limited either to a specified amount or to an identified asset
of such Person shall be deemed to be equal to the lesser of (x) such specified
amount and (y) the fair market value of such identified asset as determined by
such Person in good faith.  Notwithstanding anything to the contrary in this
definition, the term “Indebtedness” shall not include (i) deferred or prepaid
revenue, (ii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller, (iii) obligations under any Swap Agreements, (iv) current
trade payables (including current payables under insurance contracts and current
reinsurance payables), (v) obligations and Guarantees of Regulated Insurance
Companies with respect to policies issued by any Regulated Insurance Company and
(vi) obligations and Guarantees with respect to products underwritten by
Regulated Insurance Companies in the ordinary course of business, including
insurance and reinsurance policies, annuities, performance and surety bonds,
assumptions of liabilities and any related contingent obligations.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a) hereof, Other Taxes.


10

--------------------------------------------------------------------------------





“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
“Information” has the meaning assigned to such term in Section 9.12.
 “Insurance Business” means one or more aspects of the business of issuing or
underwriting insurance or reinsurance and other businesses reasonably related
thereto.
 “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, which shall be
substantially in the form attached hereto as Exhibit H-2 or any other form
approved by the Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurodollar Loan, the last day of each Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if reasonably satisfactory to the Administrative Agent and each of the
Lenders, such other period) thereafter, as the Borrower may elect; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurodollar Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is available
for the applicable currency) that exceeds the Impacted Interest Period, in each
case, at such time; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
“Investment” has the meaning assigned to such term in Section 6.05.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of


11

--------------------------------------------------------------------------------





the Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
 “LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the LC Exposure at such time.
“Lender Notice Date” has the meaning assigned to such term in Section 2.22(b).
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or as
otherwise contemplated by this Agreement, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Issuing Bank.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Agreement” has the meaning assigned to such term in Section
2.06(b).
“Leverage Ratio” has the meaning assigned to such term in Section 6.12(a).
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Lien” means, with respect to any asset of any Person, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset of any Person, for the purpose of securing any obligation of
such Person or any other Person, and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any


12

--------------------------------------------------------------------------------





financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.
“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.
“Loan Documents” means this Agreement (including schedules and exhibits hereto),
any Notes, any Letter of Credit applications and any Letter of Credit
Agreement.  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.
 “Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, results of operations or financial condition of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform its
payment obligations under this Agreement or any other Loan Document (taken as a
whole) or (c) the validity or enforceability of this Agreement or any and all
other Loan Documents or the rights or remedies (taken as a whole) of the
Administrative Agent and the Lenders thereunder.
 “Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit and other than any intercompany indebtedness), or obligations in respect
of one or more Swap Agreements, of any one or more of the Borrower and its
Subsidiaries in an aggregate principal amount exceeding $10,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.
“Material Subsidiary” means any Subsidiary the Total Assets of which exceed 10%
of the Total Assets of the Borrower and its consolidated Subsidiaries as of the
end of the most recently completed fiscal year.
“Maturity Date” means May 28, 2024 (or, if such day is not a Business Day, the
next succeeding Business Day).
“Maximum Rate” has the meaning assigned to such term in Section 9.14.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Worth” means, as to any Person, the sum of its capital stock (including its
preferred stock), capital in excess of par or stated value of shares of its
capital stock (including its preferred stock), retained earnings (provided that
for purposes of calculating retained earnings, Consolidated Net Income


13

--------------------------------------------------------------------------------





shall exclude any after-tax unrealized gains and losses on equity investments,
to the extent such equity investments are no longer classified as
“available-for-sale” following the Borrower’s adoption of accounting standard
ASU 2016-01 “Financial Instruments – Overall: Recognition and Measurement of
Financial Assets and Financial Liabilities”) and any other account which, in
accordance with GAAP, constitutes stockholders equity, but excluding all
accumulated other comprehensive income (or loss) as shown on the most recent
consolidated balance sheet of the Borrower delivered to the Administrative Agent
and the Lenders pursuant to Section 5.01 hereof.
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).
“Non-Extending Lender” has the meaning assigned to such term in Section 2.22(b).
“Non-U.S. Subsidiary” means any Subsidiary which is not a U.S. Subsidiary.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form approved by the
Administrative Agent and the Borrower.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of the Borrower to
any of the Lenders, the Administrative Agent, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, absolute or contingent, matured or
unmatured, liquidated or unliquidated, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred under this Agreement or any of the other Loan Documents or
any of the Letters of Credit or other instruments at any time evidencing any
thereof.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).


14

--------------------------------------------------------------------------------





“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Patriot Act” means the USA PATRIOT Act of 2001.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of (i) all or substantially all the assets of or (ii) all or
substantially all the Equity Interests in, a Person or division or line of
business of a Person, if, at the time of and immediately after giving effect
thereto, (a) no Default has occurred and is continuing or would arise after
giving effect (including giving effect on a pro forma basis) thereto, (b) such
Person or division or line of business is engaged in the same or a similar line
of business as the Borrower and the Subsidiaries or business reasonably related
thereto, (c) all actions required to be taken with respect to such acquired or
newly formed Subsidiary under Section 5.09 (if any) shall have been taken,
(d) the Borrower and the Subsidiaries are in compliance, on a pro forma basis,
with the covenants contained in Section 6.12 recomputed as of the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements are available, as if such acquisition (and any related incurrence or
repayment of Indebtedness, with any new Indebtedness being deemed to be
amortized over the applicable testing period in accordance with its terms) had
occurred on the first day of each relevant period for testing such compliance
and, if the aggregate consideration (excluding earn-outs and other contingent
consideration) paid in respect of such acquisition exceeds $25,000,000, the
Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Borrower to such effect, together with all relevant
financial information, statements and projections requested by the
Administrative Agent, (e) in the case of an acquisition, merger or consolidation
involving the Borrower or a Subsidiary, the Borrower or such Subsidiary is the
surviving entity of such merger and/or consolidation and (f) the aggregate
consideration paid in respect of such acquisition, when taken together with the
aggregate consideration paid in respect of all other acquisitions, does not
exceed $50,000,000 during any fiscal year of the Borrower.
“Permitted Encumbrances” means:
(a)          Liens imposed by law for taxes, assessments and other governmental
charges that are not yet delinquent or are being contested in compliance with
Section 5.04 and liens for unpaid utility charges;


15

--------------------------------------------------------------------------------





(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, landlords’,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
(or if more than 60 days overdue, are unfiled and no other action has been taken
to enforce such Liens) or are being contested in compliance with Section 5.04;
(c)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or employment laws or to secure other public
statutory or regulatory obligations;
(d)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
(e)          judgment Liens in respect of judgments that do not constitute an
Event of Default under Section 7.01(k);
(f)          easements, zoning restrictions, rights-of-way, minor defects or
irregularities in title and similar encumbrances on real property imposed by law
or arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;
(g)          leases, licenses, subleases or sublicenses granted to other Persons
not materially interfering with the conduct of business of the Borrower or any
Subsidiary;
(h)          banker’s liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness; and
(i)          Liens arising by virtue of Uniform Commercial Code financing
statement filings (or similar filings under applicable law) regarding operating
leases entered into by the Borrower in the ordinary course of business.
 “Permitted Investments” means:
(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;
(b)          investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
(c)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;


16

--------------------------------------------------------------------------------





(d)          fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria described in
clause (c) above at the date of such acquisition; and
(e)          money market funds that, at such date of acquisition, (i) comply
with the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;
(f)          in the case of any Non-U.S. Subsidiary, other short-term
investments that are analogous to the foregoing, are of comparable credit
quality and are customarily used by companies in the jurisdiction of such
Non-U.S. Subsidiary for cash management purposes;
(g)          Investments identified in Schedule 6.04; and
(h)          any other investments permitted by the Borrower’s investment policy
as such policy is approved by the investment committee of the Borrower and
adopted by the board of directors of the Borrower from time to time.
 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 “Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.
“Register” has the meaning assigned to such term in Section 9.04(b).
“Regulated Insurance Company” means any Subsidiary of the Borrower that is an
authorized or admitted insurance carrier that transacts Insurance Business in
any jurisdiction (foreign or domestic) and is regulated by any Applicable
Insurance Regulatory Authority.
“Regulation D” means Regulation D of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.


17

--------------------------------------------------------------------------------





“Regulation T” means Regulation T of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 “Required Lenders” means, subject to Section 2.21, at any time, at least two
(2)  unaffiliated Lenders having Revolving Credit Exposures and Unfunded
Commitments representing more than 50% of the sum of the Total Revolving Credit
Exposure and Unfunded Commitments at such time; provided that for purposes of
declaring the Loans to be due and payable pursuant to Section 7.02, and for all
purposes after the Loans become due and payable pursuant to Section 7.02 or the
Commitments expire or terminate, then, as to each Lender, the Unfunded
Commitment of each Lender shall be deemed to be zero.
“Responsible Officer” means the president, a Financial Officer or a member of
the senior management team of the Borrower or any other Person designated by any
such Person in writing to the Administrative Agent and reasonably acceptable to
the Administrative Agent.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.
“Reuters” means Thomson Reuters Corp.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations


18

--------------------------------------------------------------------------------





Security Council, the European Union, any European Union member state, or Her
Majesty’s Treasury of the United Kingdom, (b) any Person organized or resident
in a Sanctioned Country, (c) any Person owned 50% or more or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, or Her Majesty’s Treasury of the United Kingdom.
 “SAP” means, with respect to any Regulated Insurance Company, the statutory
accounting principles and accounting procedures and practices prescribed or
permitted by the Applicable Insurance Regulatory Authority of the state or
jurisdiction in which such Regulated Insurance Company is domiciled; it being
understood and agreed that determinations in accordance with SAP for purposes of
Section 6.12 including defined terms as used therein, are subject (to the extent
provided therein) to Section 1.04.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Securities Act” means the United States Securities Act of 1933.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D of the Board.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D of
the Board or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Statutory Statements” means, with respect to any Regulated Insurance Company
for any fiscal year of such Regulated Insurance Company, the annual financial
statements of such Regulated Insurance Company as required to be filed with the
Applicable Insurance Regulatory Authority of its jurisdiction of domicile and in
accordance with the laws of such jurisdiction, together with all exhibits,
schedules, certificates and actuarial opinions required to be filed or delivered
therewith.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is contractually subordinated to payment of the
obligations under the Loan Documents.
“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other


19

--------------------------------------------------------------------------------





corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one more subsidiaries of the
parent.
“Subsidiary” means any subsidiary of the Borrower.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
 “Syndication Agent” means SunTrust Bank in its capacity as syndication agent
for the credit facility evidenced by this Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Assets” means, at any date as to any Person, the total assets of such
Person and its consolidated subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.
“Total Capitalization” means, as at any date, the sum of Total Debt plus Total
Stockholders’ Equity.
“Total Debt” means, as at any date, without duplication, the sum of all
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis.
“Total Revenue” means, with respect to any Person for any period, the total
revenues of such Person and its consolidated subsidiaries, determined on a
consolidated basis in accordance with GAAP for such period.
“Total Revolving Credit Exposure” means, at any time, the sum of the outstanding
principal amount of all Lenders’ Revolving Loans and their LC Exposure at such
time.
“Total Stockholders’ Equity” means, as at any date, the total stockholders’
equity of the Borrower and its Subsidiaries as the same would appear on a
consolidated balance sheet of the Borrower prepared as of such date in
accordance with GAAP.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


20

--------------------------------------------------------------------------------





“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Revolving Credit Exposure.
“United States” or “U.S.” mean the United States of America.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Regulated Insurance Company” means a Regulated Insurance Company organized
under the laws of a jurisdiction within the United States.
“U.S. Subsidiary” means a Subsidiary organized under the laws of a jurisdiction
located in the United States of America or any state or political subdivision
thereof.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02          Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan”).  Borrowings also may be classified and referred by Type
(e.g., a “Eurodollar Borrowing”).
SECTION 1.03          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any law,
statute, rule or regulation shall,  unless otherwise specified, be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to


21

--------------------------------------------------------------------------------





have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION 1.04          Accounting Terms; GAAP; Pro Forma Calculations.
(a)          Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision  amended in
accordance herewith.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Subsidiary at “fair value”, as
defined therein and (ii) any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.
(b)          All pro forma computations required to be made hereunder giving
effect to any acquisition or disposition, or issuance, incurrence or assumption
of Indebtedness, or other transaction shall in each case be calculated giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of and any related incurrence or reduction of
Indebtedness, all in accordance with Article 11 of Regulation S-X under the
Securities Act.  If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Agreement
applicable to such Indebtedness).
SECTION 1.05          Interest Rates; LIBOR Notification.  The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate.  The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market.  In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate.  As a result, it is possible that commencing in 2022, the London
interbank


22

--------------------------------------------------------------------------------





offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans.  In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate.  In
the event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(b) of this Agreement,
such Section 2.14(b) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will notify the Borrower, pursuant to
Section 2.14, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based.  However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.
SECTION 1.06          Status of Obligations.  In the event that the Borrower
shall at any time issue or have outstanding any Subordinated Indebtedness, the
Borrower shall take all such actions as shall be reasonably necessary to cause
the Obligations to constitute senior indebtedness (however denominated) in
respect of such Subordinated Indebtedness and to enable the Administrative Agent
and the Lenders to have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.  Without limiting the foregoing, the
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
ARTICLE II
The Credits
SECTION 2.01          Commitments.  Subject to the terms and conditions set
forth herein, each Lender (severally and not jointly) agrees to make Revolving
Loans to the Borrower in Dollars from time to time during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the
Total Revolving Credit Exposure exceeding the Aggregate Commitment.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02          Loans and Borrowings.
(a)          Each Revolving Loan shall be made as part of a Borrowing consisting
of Revolving Loans made by the Lenders ratably in accordance with their
respective Commitments.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.


23

--------------------------------------------------------------------------------





(b)          Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Lender at its option may make any Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan
(and in the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16
and 2.17 shall apply to such Affiliate to the same extent as to such Lender);
provided that (i) any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement
and (ii) unless the Borrower shall request than an Affiliate of a Lender make a
Loan, a Lender may not recover for any increased costs under Sections 2.14 or
2.15 incurred solely as a result of an Affiliate of such Lender, rather than
such Lender, making a Loan, if, without economic disadvantage to, and consistent
with the policies and practices of, such Lender, such Loan could have been made
in a manner that would have avoided such increased costs.
(c)          At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). 
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of six (6) Eurodollar
Borrowings outstanding.
(d)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
SECTION 2.03          Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
submitting a Borrowing Request (a) in the case of a Eurodollar Borrowing, not
later than 11:00 a.m., New York City time, three (3) Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 11:00 a.m., New York City time, on the date of the proposed Borrowing (or,
in each case, such shorter time as may be agreed by the Administrative Agent). 
Each such Borrowing Request shall specify the following information in
compliance with Section 2.02:
(i)          the aggregate principal amount of the requested Borrowing;
(ii)          the date of such Borrowing, which shall be a Business Day;
(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and
(v)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.


24

--------------------------------------------------------------------------------





SECTION 2.04          Intentionally Omitted.
SECTION 2.05          Intentionally Omitted.
SECTION 2.06          Letters of Credit.
(a)          General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in Dollars as
the applicant thereof for the support of its or its Subsidiaries’ obligations,
in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Availability Period, and the
Issuing Bank may agree, but shall have no obligation, to issue such Letters of
Credit.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any Letter of Credit Agreement,
the terms and conditions of this Agreement shall control.  Notwithstanding
anything herein to the contrary, the Issuing Bank shall have no obligation
hereunder to issue, and shall not issue, any Letter of Credit the proceeds of
which would be made available to any Person to fund any activity or business of
or with any Sanctioned Person, or in any Sanctioned Country to the extent a
violation of any Sanctions by any party hereto would result.
(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension, but in any event no less than
three (3) Business Days) a notice requesting the issuance of a Letter of Credit,
or identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  In addition, as a condition to any such Letter of Credit issuance,
the Borrower shall have entered into a continuing agreement (or other letter of
credit agreement) for the issuance of letters of credit and/or shall submit a
letter of credit application, in each case, as required by the Issuing Bank and
using the Issuing Bank’s standard form (each, a “Letter of Credit Agreement”). 
A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the amount of the LC Exposure
shall not exceed $10,000,000, (ii) the Total Revolving Credit Exposure shall not
exceed the Aggregate Commitment and (iii) each Lender’s Revolving Credit
Exposure shall not exceed such Lender’s Commitment.
(c)          Expiration Date.  Each Letter of Credit shall expire (or be subject
to termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year (or such
longer period as may be consented to by the Issuing Bank) after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date; provided that any Letter of
Credit with a one-year tenor may contain customary automatic renewal provisions
agreed upon by the Borrower and the Issuing Bank that provide for the renewal
thereof for additional one-year periods (which shall, subject to the succeeding
sentence, in no event extend beyond the date referenced in clause (ii) above),
subject to a right on the part of the Issuing Bank to prevent any such renewal
from occurring by giving notice to the beneficiary in advance of any such
renewal.  Notwithstanding the foregoing, any Letter of Credit may expire no
later than one year after the Maturity Date so long as the Borrower cash
collateralizes an amount equal to 105% of the face amount of such


25

--------------------------------------------------------------------------------





Letter of Credit, concurrently with the issuance of such a Letter of Credit
having an expiry date later than the Maturity Date (or, as applicable,
concurrently with any amendment, renewal or extension of such a Letter of Credit
that results in such Letter of Credit having an expiry date later than the
Maturity Date), in the manner described in Section 2.06(j) and otherwise on
terms and conditions reasonably acceptable to the Issuing Bank and the
Administrative Agent.
(d)          Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)          Reimbursement.  If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the amount equal
to such LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement not later than 12:00 noon, New York City time, one Business Day
following the date the Borrower receives notice of such LC Disbursement, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Borrowing in an
equivalent amount of such LC Disbursement and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing, as applicable.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders.  Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
(f)          Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of


26

--------------------------------------------------------------------------------





Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
respective Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)          Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy or electronic mail) of such demand for payment and whether the Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.
(h)          Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the reimbursement is due and payable, at the
rate per annum then applicable to ABR Revolving Loans and such interest shall be
due and payable on the date when such reimbursement is payable; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
(i)          Replacement and Resignation of Issuing Bank.  (A) The Issuing Bank
may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced


27

--------------------------------------------------------------------------------





Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank.  At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(B)          Subject to the appointment and acceptance of a successor Issuing
Bank, the Issuing Bank may resign as the Issuing Bank at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, the resigning Issuing Bank shall be replaced in
accordance with Section 2.06(i)(A) above.
(j)          Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
amount of the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in Section 7.01(h) or
7.01(i).  The Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11.  Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Borrower hereby grants the Administrative Agent a security interest in the LC
Collateral Account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure 
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.06(c), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower as and to the extent
that, after giving effect to such return, the aggregate Revolving Credit
Exposures would not exceed the aggregate Commitments and no Default shall have
occurred and be continuing.
(k)          Letters of Credit Issued for Account of Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder supports
any obligations of, or is for the account of, a Subsidiary, or states that a
Subsidiary is the “account party,” “applicant,” “customer,” “instructing party,”


28

--------------------------------------------------------------------------------





or the like of or for such Letter of Credit, and without derogating from any
rights of the Issuing Bank (whether arising by contract, at law, in equity or
otherwise) against such Subsidiary in respect of such Letter of Credit, the
Borrower (i) shall reimburse, indemnify and compensate the Issuing Bank
hereunder for such Letter of Credit (including to reimburse any and all drawings
thereunder) as if such Letter of Credit had been issued solely for the account
of the Borrower and (ii) irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit.  The
Borrower hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.
SECTION 2.07          Funding of Borrowings.
(a)          Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof solely by wire transfer of immediately available funds by
12:00 noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  Except in
respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the Borrower by promptly (but in no event later than 1:00 p.m., New York City
time) crediting the funds so received in the aforesaid account of the
Administrative Agent to an account of the Borrower maintained with the
Administrative Agent in New York City or Chicago and designated by the Borrower
in the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank.
(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (or in the case of an ABR
Borrowing, prior to 12:00 noon, New York City time, on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing and the Administrative Agent shall
return to the Borrower any amount (including interest) paid by the Borrower to
the Administrative Agent pursuant to this paragraph with respect to such amount.
SECTION 2.08          Interest Elections.
(a)          Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section.  The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.


29

--------------------------------------------------------------------------------





(b)          To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election (by irrevocable written notice
via an Interest Election Request signed by the Borrower) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Notwithstanding any contrary provision
herein, this Section shall not be construed to permit the Borrower to elect an
Interest Period for Eurodollar Loans that does not comply with Section 2.02(d).
(c)          Each Interest Election Request shall specify the following
information in compliance with Section 2.02:
(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.09          Termination and Reduction of Commitments.
(a)          Unless previously terminated, the Commitments shall terminate on
the Maturity Date.
(b)          The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $100,000 and not less than
$1,000,000 and (ii) the Borrower shall not terminate or


30

--------------------------------------------------------------------------------





reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Total Revolving Credit Exposure
would exceed the Aggregate Commitment.
(c)          The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three (3) Business Days prior to the effective date of such termination or
reduction (or such shorter period as the Administrative Agent may agree),
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or other transactions
specified therein, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
SECTION 2.10          Repayment of Loans; Evidence of Debt.
(a)          The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date.
(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)          The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
(e)          Any Lender may request that Loans made by it be evidenced by a
Note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns). Thereafter, the Loans evidenced by each such
Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more Notes in such form
payable to the payee named therein (or, if such Note is a registered Note, to
such payee and its registered assigns).
SECTION 2.11          Prepayment of Loans.  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with the provisions of this Section 2.11. 
The Borrower shall notify the Administrative Agent by written notice of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three (3) Business Days before
the date of prepayment or (ii) in the case


31

--------------------------------------------------------------------------------





of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one (1) Business Day before the date of prepayment (or, in each case, such
shorter time as the Administrative Agent may agree).  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09.  Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Revolving Borrowing shall be
in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02.  Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) any break funding payments required
by Section 2.16.  If at any time the Total Revolving Credit Exposure exceeds the
Aggregate Commitment, the Borrower shall promptly repay Borrowings or cash
collateralize LC Exposure in an account with the Administrative Agent pursuant
to Section 2.06(j), as applicable, in an aggregate principal amount sufficient
to cause the aggregate principal amount of the Total Revolving Credit Exposure
to be less than or equal to the Aggregate Commitment.
SECTION 2.12          Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender (other than a Defaulting Lender for such
time as such Lender is a Defaulting Lender) a commitment fee, which shall accrue
at the Commitment Fee Rate (as specified in the definition of “Applicable Rate”)
on the average daily amount of the Available Revolving Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates.  Commitment fees accrued through and
including the last day of March, June, September and December of each year shall
be payable in arrears on the fifteenth (15th) day following such last day and on
the date on which the Commitments terminate, commencing on the first such date
to occur after the Effective Date; provided that any commitment fees accruing
after the date on which the Commitments terminate shall be payable on demand. 
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
(a)          The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the fifteenth (15th) day following such last day, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand.  Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand.  All participation
fees and fronting fees


32

--------------------------------------------------------------------------------





shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(b)          The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(c)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.
SECTION 2.13          Interest.
(a)          The Loans comprising each ABR Borrowing shall bear interest at a
rate per annum equal to the Alternate Base Rate plus the Applicable Rate.
(b)          The Loans comprising each Eurodollar Borrowing shall bear interest
at a rate per annum equal to the Adjusted LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.
(c)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
SECTION 2.14          Alternate Rate of Interest.
(a)          If prior to the commencement of any Interest Period for a
Eurodollar Borrowing:
(i)          the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for


33

--------------------------------------------------------------------------------





ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for such Interest Period; or
(ii)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and any Eurodollar Borrowing so requested to be continued shall, at
the option of the Borrower, be repaid in full on the last day of the Interest
Period applicable thereto, or be converted to an ABR Borrowing and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.
(b)          Notwithstanding the foregoing, if at any time the Administrative
Agent determines (which determination shall be conclusive absent manifest error)
that (i) the circumstances set forth in Section 2.14(a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14(a)(i) have not arisen but any of (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  Notwithstanding anything to the contrary in Section
9.02, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five (5) Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this Section 2.14(b) (but, in the case of the circumstances
described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of the first
sentence of this Section 2.14(b), only to the extent the LIBO Screen Rate for
such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and (y) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.
SECTION 2.15          Increased Costs.




34

--------------------------------------------------------------------------------







(a)          If any Change in Law shall:
(b)          impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;
(c)          impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or
(d)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered as reasonably
determined by such Recipient (which determination shall be made in good faith
(and not on an arbitrary or capricious basis) and generally consistent with
similarly situated customers of such Recipient, under agreements having
provisions similar to this Section 2.15, after consideration of such factors
such Recipient then reasonably determines to be relevant).
(e)          If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered as reasonably determined by the Administrative Agent, such Lender or
the Issuing Bank (which determination shall be made in good faith (and not on an
arbitrary or capricious basis) and generally consistent with similarly situated
customers of the Administrative Agent, such Lender or the Issuing Bank, as
applicable, under agreements having provisions similar to this Section 2.15,
after consideration of such factors as the Administrative Agent, such Lender or
the Issuing Bank, as applicable, then reasonably determines to be relevant).
(f)          A certificate of a Lender, the Administrative Agent or the Issuing
Bank setting forth, in reasonable detail, the basis and calculation of the
amount or amounts necessary to compensate such Lender, the Administrative Agent
or the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be presumed




35

--------------------------------------------------------------------------------







correct absent manifest error.  The Borrower shall pay such Lender, the
Administrative Agent or the Issuing Bank, as the case may be, the amount due
under this Section within ten (10) days after receipt of the relevant
certificate.
(g)          Failure or delay on the part of any Lender, the Administrative
Agent or the Issuing Bank to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s, the Administrative Agent’s or the
Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender, the Administrative Agent or the
Issuing Bank pursuant to this Section for any increased costs or reductions
incurred more than 120 days prior to the date that such Lender, the
Administrative Agent or the Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s, the Administrative Agent’s or the Issuing Bank’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
120-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16          Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.11 and is revoked in accordance herewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19 or
9.02(d), then, in any such event, the Borrower shall compensate each Lender for
the loss, cost and expense attributable to such event.  Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan (but not the
Applicable Rate applicable thereto), for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section, and
setting forth in reasonable detail the calculations used by such Lender to
determine such amount or amounts, shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount due under this Section within 30 days after receipt of the relevant
certificate; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any amounts under this Section 2.16 incurred
more than 120 days prior to the date that such Lender notifies the Borrower of
such amount and of such Lender’s intention to claim compensation therefor.
SECTION 2.17          Taxes.
(a)          Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then


36

--------------------------------------------------------------------------------







the sum payable by the applicable Borrower shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(b)          Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)          Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.17,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)          Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)          Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)          Status of Lenders.
(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting


37

--------------------------------------------------------------------------------







requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense (it being understood that the Borrower shall be
given a reasonable opportunity to reimburse such Lender with respect to such
cost or expense) or would materially prejudice the legal or commercial position
of such Lender.
(ii)          Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person:
(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)          in the case of a Foreign Lender claiming that its extension of
credit will generate U.S. effectively connected income, an executed copy of IRS
Form W-8ECI;
(3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E;
or
(4)          to the extent a Foreign Lender is not the beneficial owner, an
executed copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other




38

--------------------------------------------------------------------------------







certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-4 on behalf of each such direct and indirect partner;
(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)          Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and


39

--------------------------------------------------------------------------------







the indemnification payments or additional amounts with respect to such Tax had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)          Survival.  Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
(i)          Defined Terms.  For purposes of this Section 2.17, the term
“Lender” includes the Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.18          Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.
(a)          The Borrower shall make each payment or prepayment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., New York City time on the date when due or the
date fixed for any prepayment hereunder, in immediately available funds, without
setoff, recoupment or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 10 South Dearborn Street, Chicago, Illinois 60603, except
payments to be made directly to the Issuing Bank as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in Dollars.
(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.
(c)          If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any


40

--------------------------------------------------------------------------------







payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
(d)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute (or cause the Administrative Agent to distribute) to
the Lenders or the Issuing Bank, as the case may be, the amount due.  In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or the Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
SECTION 2.19          Mitigation Obligations; Replacement of Lenders.
(a)          If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable and documented
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b)          If (i) any Lender requests compensation under Section 2.15,
(ii) the Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender becomes a Defaulting Lender, or if
any Lender fails to approve any waiver or amendment to this Agreement which has
been approved by the Required Lenders, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions and consents contained in Section 9.04), all its
interests, rights (other than its existing rights to payments pursuant to
Section 2.15 or 2.17) and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (ii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such


41

--------------------------------------------------------------------------------







assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such 
assignment and delegation cease to apply.  Each party hereto agrees that (i) an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (ii) the Lender required to make such assignment need not be
a party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such customary documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.
SECTION 2.20          Expansion Option.  The Borrower may from time to time
elect to increase the Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$5,000,000 so long as, after giving effect thereto, the aggregate amount of such
increases and all such Incremental Term Loans does not exceed $30,000,000.  The
Borrower may arrange for any such increase or Incremental Term Loan to be
provided by one or more existing Lenders (each such existing Lender, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”; provided that no Ineligible Institution may be an
Augmenting Lender), to increase their existing Commitments, or to participate in
such Incremental Term Loans, or provide new Commitments, as the case may be;
provided that (i) each Augmenting Lender, shall be subject to the approval of
the Borrower and the Administrative Agent (not to be unreasonably withheld or
delayed) and (ii) (x) in the case of an Increasing Lender, the Borrower and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto or such other form reasonably acceptable to the Borrower and the
Administrative Agent, and (y) in the case of an Augmenting Lender, the Borrower
and such Augmenting Lender execute an agreement substantially in the form of
Exhibit D hereto.  No consent of any Lender (other than the Lenders
participating in the increase or any Incremental Term Loan) shall be required
for any increase in Commitments or Incremental Term Loan pursuant to this
Section 2.20.  Increases and new Commitments and Incremental Term Loans created
pursuant to this Section 2.20 shall become effective on the date agreed by the
Borrower, the Administrative Agent and the relevant Increasing Lenders or
Augmenting Lenders, and the Administrative Agent shall notify each Lender
thereof.  Notwithstanding the foregoing, no increase in the Commitments (or in
the Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower and (B) the Borrower shall be in compliance (on a pro forma
basis) with the covenants contained in Section 6.12 and (ii) to the extent
reasonably requested, the Administrative Agent shall have received (x) documents
and opinions of the same type, to the extent applicable, as those delivered on
the Effective Date as to the organizational power and authority of the Borrower
to borrow hereunder after giving effect to such increase or Incremental Term
Loan (or to the extent the resolutions delivered on the Effective Date approve
such matters, a certification from the Borrower that such previously delivered
resolutions remain in full force and effect and have not been amended or
otherwise modified since the adoption thereof) and (y) customary reaffirmations
from the Borrower.  On the effective date of any increase in the Commitments or
any Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s


42

--------------------------------------------------------------------------------







portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower, in accordance with the requirements of
Section 2.03).  The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurodollar Loan, shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods.  The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans, (b) shall not mature earlier than
the Maturity Date (but may have amortization and/or customary prepayments prior
to such date) and (c) shall be treated substantially the same as (and in any
event no more favorably than) the Revolving Loans; provided that (i) the terms
and conditions applicable to any tranche of Incremental Term Loans maturing
after the Maturity Date may provide for material additional or different
financial or other covenants or prepayment requirements applicable only during
periods after the Maturity Date and (ii) the Incremental Term Loans may be
priced differently (whether in the form of interest rate margin, upfront fees,
original issue discount, call protection or otherwise) than the Revolving
Loans.  Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender participating in such tranche, each Augmenting Lender participating in
such tranche, if any, and the Administrative Agent.  The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.20.  Nothing contained in this Section 2.20
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder, or provide Incremental Term Loans,
at any time. Upon the effectiveness of any increase in Commitments pursuant to
this Section 2.20, Schedule 2.01 hereto shall be automatically amended to
reflect such increase. It is understood that any increase in the amount of the
Commitments pursuant to this Section 2.20 shall not constitute an amendment or
modification of this Agreement pursuant to Section 9.02.
SECTION 2.21          Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)          fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
(b)          any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Bank
hereunder; third, to cash collateralize the Issuing Bank’s LC Exposure with
respect to such Defaulting Lender in accordance with this Section; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the


43

--------------------------------------------------------------------------------







Issuing Bank’s future LC Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with this Section; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement or under any other Loan Document; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement or under any other Loan Document;
and eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure are held by
the Lenders pro rata in accordance with the Commitments without giving effect to
clause (d) below.  Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;
(c)          the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided, that, except
as otherwise provided in Section 9.02, this clause (c) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender directly
affected thereby;
(d)          if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:
(i)          all or any part of the LC Exposure of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages  but only to the extent that such reallocation
does not, as to any non-Defaulting Lender, cause such non-Defaulting Lender’s
Revolving Credit Exposure to exceed its Commitment;
(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one (1) Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;
(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;
(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and


44

--------------------------------------------------------------------------------







Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
(v)          if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
(e)          so long as such Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(d), and LC Exposure related to any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.21(d)(i) (and such Defaulting Lender shall
not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii)  the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank, as the case may be, shall have entered into arrangements with the Borrower
or such Lender, satisfactory to the Issuing Bank, as the case may be, to defease
any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
SECTION 2.22          Extension of Maturity Date.
(a)          Requests for Extension.  The Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) at any time,
request that each Lender extend such Lender’s Maturity Date (the date on which
such extension becomes effective, the “Extension Date”) to the date that is one
year after the Maturity Date then in effect for such Lender (the “Existing
Maturity Date”); provided that any such request shall be made no earlier than 90
days and no later than 55 days prior to the first and/or second anniversary of
the Effective Date.
(b)          Lender Elections to Extend.  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date that is 30 days prior to the applicable anniversary date
referred to in clause (a) above (such date, the “Deadline Date”), advise the
Administrative Agent whether or not such Lender agrees to such extension (each
Lender that determines to so extend its Maturity Date, an “Extending Lender”). 
Each Lender that determines not to so extend its Maturity Date (a “Non-Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Deadline Date), and any Lender
that does not so advise the Administrative Agent on or before the Deadline Date
shall be deemed to be a Non-Extending Lender.  The election of any Lender to
agree to such extension shall not


45

--------------------------------------------------------------------------------







obligate any other Lender to so agree, and it is understood and agreed that no
Lender shall have any obligation whatsoever to agree to any request made by the
Borrower for extension of the Maturity Date.
(c)          Notification by Administrative Agent.  The Administrative Agent
shall notify the Borrower of each Lender’s determination under this Section no
later than the date that is 15 days prior to the applicable proposed Extension
Date (or, if such date is not a Business Day, on the next preceding Business
Day).
(d)          Additional Commitment Lenders.  The Borrower shall have the right,
but shall not be obligated, on or before the applicable Maturity Date for any
Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more financial
institutions that are not Ineligible Institutions (each, an “Additional
Commitment Lender”) approved by the Administrative Agent in accordance with the
procedures provided in Section 2.19(b), each of which Additional Commitment
Lenders shall have entered into an Assignment and Assumption (in accordance with
and subject to the restrictions contained in Section 9.04, with the Borrower or
replacement Lender obligated to pay any applicable processing or recordation
fee) with such Non-Extending Lender, pursuant to which such Additional
Commitment Lenders shall, effective on or before the applicable Maturity Date
for such Non-Extending Lender, assume a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).  Prior to any Non-Extending
Lender being replaced by one or more Additional Commitment Lenders pursuant
hereto, such Non-Extending Lender may elect, in its sole discretion, by giving
irrevocable notice thereof to the Administrative Agent and the Borrower (which
notice shall set forth such Lender’s new Maturity Date), to become an Extending
Lender.  The Administrative Agent may effect such amendments to this Agreement
as are reasonably necessary to provide for any such extensions with the consent
of the Borrower but without the consent of any other Lenders.
(e)          Effective Date of Extension.  Effective as of the applicable
Extension Date, the Maturity Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date that is one year
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Maturity Date as so extended shall be the next preceding Business Day)
and each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement and shall be bound by the provisions of this
Agreement as a Lender hereunder and shall have the obligations of a Lender
hereunder.
(f)          Conditions to Effectiveness of Extension.  Notwithstanding the
foregoing, (x) no more than two (2) extensions of the Maturity Date shall be
permitted pursuant to this Section 2.22 and (y) any extension of any Maturity
Date pursuant to this Section 2.22 shall not be effective with respect to any
Extending Lender unless:
(i)          no Default or Event of Default shall have occurred and be
continuing on the applicable Extension Date and immediately after giving effect
thereto;
(ii)          the representations and warranties of the Borrower set forth in
this Agreement are true and correct in all material respects (or, in the case of
any representation or warranty qualified by materiality or Material Adverse
Effect, in all respects) on and as of the applicable Extension Date and
immediately after giving effect thereto, as though made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date); and


46

--------------------------------------------------------------------------------







(iii)          the Administrative Agent shall have received a certificate from
the Borrower signed by a Responsible Officer of the Borrower, delivered on
behalf of the Borrower, (A) certifying the accuracy of the foregoing clause (i)
and (B) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such extension (or to the extent the resolutions
delivered on the Effective Date approve such matters, a certification from the
Borrower that the resolutions delivered on the Effective Date remain in full
force and effect and have not been amended or otherwise modified since the
adoption thereof).
(g)          Maturity Date for Non-Extending Lenders.  On the Maturity Date of
each Non-Extending Lender, (i) the Commitment of each Non-Extending Lender shall
automatically terminate and (ii) the Borrower shall repay such Non-Extending
Lender in accordance with Section 2.10 (and shall pay to such Non-Extending
Lender all of the other Obligations owing to it under this Agreement) and after
giving effect thereto shall prepay any Revolving Loans outstanding on such date
(and pay any additional amounts required pursuant to Section 2.16) to the extent
necessary to keep outstanding Revolving Loans ratable with any revised
Applicable Percentages of the respective Lenders effective as of such date, and
the Administrative Agent shall administer any necessary reallocation of the
Revolving Credit Exposures (without regard to any minimum borrowing, pro rata
borrowing and/or pro rata payment requirements contained elsewhere in this
Agreement).
(h)          Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.18 or Section 9.02 to the contrary.


ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01          Organization; Powers; Subsidiaries.  Each of the Borrower
and its Material Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
SECTION 3.02          Authorization; Enforceability.  The Transactions are
within each Borrower’s organizational powers and have been duly authorized by
all necessary organizational and, if required, stockholder action.  This
Agreement has been duly executed and delivered by the Borrower and constitutes a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
SECTION 3.03          Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, and except for such consents,
approvals, registrations, filings and other actions the failure to obtain or
make could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, (b) will not




47

--------------------------------------------------------------------------------







violate (i) any applicable law or regulation, except, in the case of this clause
(i), for such violations which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, (ii) the charter,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or (iii) any order of any Governmental Authority, except, in the
case of this clause (iii), for such violations which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding the Borrower or any of its Subsidiaries or
its assets, or give rise to a right thereunder to require any payment to be made
by the Borrower or any of its Subsidiaries, except for such violations and
defaults which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Material Subsidiaries.
SECTION 3.04          Financial Condition; No Material Adverse Change.
(a)          The Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2018 reported on
by KPMG LLP, independent public accountants, and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended March 31, 2019, certified by
its chief financial officer.  Such financial statements (including notes
thereto) present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.
(b)          The Borrower has heretofore furnished to the Lenders copies of the
annual Statutory Statements of each U.S. Regulated Insurance Company as of
December 31, 2018 and 2017, for the fiscal years then ended, each as filed with
the Applicable Insurance Regulatory Authority (collectively, the “Historical
Statutory Statements”); provided, that the Statutory Statement of a U.S.
Regulated Insurance Company shall not be required to be delivered for any year
that such U.S. Regulated Insurance Company was not a Subsidiary of the
Borrower.  The Historical Statutory Statements (including the provisions made
therein for investments and the valuation thereof, reserves, policy and contract
claims and statutory liabilities) have been prepared in accordance with SAP
(except as may be reflected in the notes thereto), were in compliance, in all
material respects, with the applicable requirements of law when filed and
present fairly in all material respects the financial condition of the
respective U.S. Regulated Insurance Companies covered thereby as of the
respective dates thereof and the results of operations, changes in capital and
surplus and cash flow of such respective Regulated Insurance Companies covered
thereby for the respective periods then ended.
(c)          Since December 31, 2018, there has been no material adverse change
in the business, assets, operations or financial condition of the Borrower and
its Subsidiaries, taken as a whole.
SECTION 3.05          Properties.
(a)          Each of the Borrower and its Material Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to the business of the Borrower and its Subsidiaries, taken as a whole, except
for defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes or where the failure to have such title or interest could not
reasonably be expected to result in a Material Adverse Effect.  There are no
Liens on any such property other than Liens permitted under Section 6.02.
(b)          Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, trade names, copyrights, patents and other intellectual
property material to the business of the


48

--------------------------------------------------------------------------------







Borrower and its Subsidiaries taken as a whole, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.06          Litigation and Environmental Matters.
(a)          There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened in writing against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions.
(b)          Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has received notice of any claim with respect
to any Environmental Liability or (iii) knows of any basis for any Environmental
Liability.
(c)          Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in a Material Adverse Effect.
SECTION 3.07          Compliance with Laws and Agreements.  Each of the Borrower
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property (including without
limitation any “margin” rules or regulations promulgated by the Board) and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.08          Investment Company Status.  Neither the Borrower nor any
of its Material Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.
SECTION 3.09          Taxes.  Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all federal income Tax returns and other
material Tax returns and reports required to have been filed by it and has paid,
caused to be paid or made a provision for the payment of all federal income
Taxes and all other material Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10          ERISA.  No ERISA Event has occurred or is reasonably
expected to occur prior to the Maturity Date that, when taken together with all
other such ERISA Events for which the Borrower and any ERISA Affiliate has, or
is reasonably expected to have, any liability, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11          Disclosure.  All written information and all information
that is formally presented at a general meeting (which may be a telephonic
meeting) of the Lenders, other than any projections, estimates, forecasts and
other forward-looking information and information of a general economic or
industry specific nature furnished by or on behalf of the Borrower to the
Administrative


49

--------------------------------------------------------------------------------





Agent or any Lender in connection with the negotiation of this Agreement or any
Borrowing Subsidiary Agreement or delivered hereunder or thereunder (as modified
or supplemented by other information so furnished), taken as a whole and when
furnished, does not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time so furnished (it being understood by the
Administrative Agent and the Lenders that any such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrower or its Subsidiaries, that no assurances can be given
that such projections will be realized and that actual results may differ
materially from such projections).
SECTION 3.12          Liens.  There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.
SECTION 3.13          No Default.  No Default or Event of Default has occurred
and is continuing.
SECTION 3.14          Insurance Licenses.  Each Regulated Insurance Company
holds all material licenses (including licenses or certificates of authority
from Applicable Insurance Regulatory authorities), permits or authorizations
necessary or otherwise required to transact insurance and reinsurance business
(collectively, the “Insurance Licenses”).  There is (i) no Insurance License
that is the subject of a proceeding for suspension, revocation or limitation or
any similar proceedings, (ii) to the knowledge of the Borrower, no reasonable
basis for such a suspension, revocation or limitation, and (iii) to the
knowledge of the Borrower, no such suspension, revocation or limitation
threatened in writing by any Applicable Insurance Regulatory Authority, that, in
each instance under clauses (i), (ii) and (iii) above and either individually or
in the aggregate, has had, or could reasonably be expected to result in, a
Material Adverse Effect.
SECTION 3.15          Subsidiaries.  Schedule 3.15 sets forth as of the date
hereof a list of all Subsidiaries and the percentage ownership interest of the
Borrower therein.  As of the Effective Date, the shares of capital stock of such
Subsidiaries will be fully paid and non-assessable and such shares and other
ownership interests so indicated by Schedule 3.15 will be owned by the Borrower,
directly or indirectly, free and clear of all Liens.
SECTION 3.16          Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to promote compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions in all material respects, and the Borrower, its Subsidiaries and their
respective officers and to the knowledge of the Borrower its directors and
employees, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects.  None of (a) the Borrower, any Subsidiary or to the
knowledge of the Borrower or any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any agent of any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  No
Borrowing or Letter of Credit or use of proceeds thereof will violate any
Anti-Corruption Law or applicable Sanctions.
SECTION 3.17          EEA Financial Institutions.  The Borrower is not an EEA
Financial Institution.
SECTION 3.18          Insurance Business.  All insurance policies issued by any
Regulated Insurance Company are, to the extent required under applicable law, on
forms approved by the insurance


50

--------------------------------------------------------------------------------





regulatory authorities of the jurisdictions where issued or have been filed with
and not objected to by such authorities within the period for objection, except
for those forms with respect to which a failure to obtain such approval or make
such a filing without it being objected to, either individually or in the
aggregate, has not had, and could not reasonably be expected to result in, a
Material Adverse Effect.
SECTION 3.19          Margin Regulations.  The Borrower is not engaged and will
not engage, principally or as one of its important activities, in the business
of purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Borrowing or Letter of Credit extension hereunder will be used to buy or carry
any Margin Stock.  Following the application of the proceeds of each Borrowing
or drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) will be Margin Stock.
SECTION 3.20          Solvency. On the date of the first Borrowing hereunder and
immediately after giving effect to such Borrowing, (a) the fair value of the
assets of the Borrower and its Subsidiaries, on a consolidated basis, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Borrower
and its Subsidiaries, on a consolidated basis, will be greater than the amount
that will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Borrower and its Subsidiaries,
on a consolidated basis, do not intend to incur or do not believe they will
incur debts and liabilities, subordinated, contingent or otherwise, beyond their
ability to pay such debts and liabilities as they become absolute and matured;
and (d) the Borrower and its Subsidiaries, on a consolidated basis, will not
have unreasonably small capital with which to conduct the business in which they
are engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.
ARTICLE IV
Conditions
SECTION 4.01          Effective Date.  The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
(a)          The Administrative Agent (or its counsel) shall have received
(i) from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other legal opinions, certificates, documents, instruments
and agreements, in each case, to the extent described in the list of documents
attached as Exhibit E.
(b)          The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the
Borrower, covering such matters relating to the Borrower, this Agreement or the
Transactions as the Administrative Agent shall reasonably request.  The Borrower
hereby requests such counsel to deliver such opinion.
(c)          The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating


51

--------------------------------------------------------------------------------







to the Borrower, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of documents identified in Section B of Exhibit E.
(d)          The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming that (i) the representations and warranties
of the Borrower set forth in this Agreement are true and correct in all material
respects (provided that any representation or warranty qualified by materiality
or Material Adverse Effect shall be true and correct in all respects) as of the
Effective Date and (ii) that no Default or Event of Default has occurred and is
continuing as of such date.
(e)          (i) The Administrative Agent shall have received, at least five (5)
days prior to the Effective Date, all documentation and other information
regarding the Borrower requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, to the extent requested in writing of the Borrower at least ten (10) days
prior to the Effective Date and (ii) to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
(5) days prior to the Effective Date, any Lender that has requested, in a
written notice to the Borrower at least ten (10) days prior to the Effective
Date, a Beneficial Ownership Certification in relation to the Borrower shall
have received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (f) shall be deemed to be satisfied).
(f)          The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced at least two Business Days prior to the Effective Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02          Each Credit Event.  The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction (or
waiver in accordance with Section 9.02) of the following conditions:
(a)          The representations and warranties of the Borrower set forth in
this Agreement (other than the representations and warranties set forth in
Section 3.04(b)) shall be true and correct in all material respects (provided
that any representation or warranty qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (except to the extent any such representation or
warranty expressly relates to an earlier date, in which case such representation
or warranty shall be true and correct in all material respects (provided that
any representation or warranty qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) as of such earlier date).
(b)          At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
Each Borrowing (other than a conversion or continuation of any Loans) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a


52

--------------------------------------------------------------------------------







representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.
ARTICLE V
Affirmative Covenants
Until the Commitments have expired or have been terminated and the principal of
and interest on each Loan and all fees due and payable hereunder shall have been
paid in full and all Letters of Credit shall have expired or terminated (or
shall have been backstopped or cash collateralized pursuant to arrangements
reasonably satisfactory to the Administrative Agent and the Issuing Bank), in
each case, without any pending draw, and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01          Financial Statements and Other Information.  The Borrower
will furnish to the Administrative Agent for distribution to the Lenders:
(a)          within ninety (90) days after the end of each fiscal year of the
Borrower (or, if earlier, by the date that the Annual Report on Form 10-K of the
Borrower for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, shareholders’ equity and cash flows as of
the end of and for such year, setting forth in each case comparative figures for
the previous fiscal year, all reported on by KPMG LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit; provided that such report may contain a “going concern”
or like qualification or exception, or qualification arising out of the scope of
the audit, if such qualification or exception is related solely from the
classification of the Loans hereunder as short-term indebtedness during the
twelve-month period prior to the Maturity Date hereunder) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
(b)          within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower (or, if earlier, by
the date that the Quarterly Report on Form 10-Q of the Borrower for such fiscal
quarter would be required to be filed under the rules and regulations of the
SEC, giving effect to any automatic extension available thereunder for the
filing of such form), its consolidated balance sheet and related statements of
operations, shareholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
(c)          concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower in
the form of Exhibit I or such other form as is reasonably acceptable to the
Borrower and the Administrative Agent (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.12 and
(iii) stating whether any material change in GAAP or in the application thereof
has occurred since the date of the audited financial statements referred to in
Section 3.04 affecting


53

--------------------------------------------------------------------------------





the Borrower and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
(d)          promptly after the same become publicly available, copies of all
periodic and other material reports (other than reports relating to employee
benefit matters or employment plans) and proxy statements filed by the Borrower
or any Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be,
and all material amendments to any of the foregoing;
(e)          promptly after receipt thereof by the Borrower or any Subsidiary,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by the SEC or such
other agency regarding financial or other operational results of the Borrower or
any Subsidiary thereof;
(f)          by no later than the following dates, a copy of each annual
Statutory Statement filed, or required to be filed, by each Regulated Insurance
Company: (1) upon the earlier of (x) fifteen (15) days after the regulatory
filing date (after giving effect to any extension of such regulatory filing date
obtained from, or granted by, any Applicable Insurance Regulatory Authority) or
(y) seventy-five (75) days after the close of each fiscal year of such Regulated
Insurance Company, in each case with such Statutory Statements being certified
by a Financial Officer of such Regulated Insurance Company and prepared in
accordance with SAP, and (2) no later than each June 15, copies of such
Statutory Statements audited and certified by independent certified public
accountants of recognized national standing;
(g)          promptly following the delivery or receipt, as the case may be, by
any Regulated Insurance Company or any of their respective Subsidiaries, copies
of (A) each registration, filing or submission made by or on behalf of any
Regulated Insurance Company with any Applicable Insurance Regulatory Authority,
except for policy form or rate filings, (B) each examination and/or audit report
submitted to any Regulated Insurance Company by any Applicable Insurance
Regulatory Authority, (C) all information which the Lenders may from time to
time reasonably request with respect to the nature or status of any deficiencies
or violations reflected in any examination report or other similar report, and
(D) each report, order, direction, instruction, approval, authorization, license
or other notice which the Borrower or any Regulated Insurance Company may at any
time receive from any Applicable Insurance Regulatory Authority, in each of
(A) through (D) that is material to the Borrower and its Subsidiaries, taken as
a whole, as reasonably determined by the Board of Directors of the Borrower, a
duly authorized committee thereof or a Responsible Officer of the Borrower;
(h)          promptly following notification thereof from a Governmental
Authority, notification of the suspension, material limitation, termination or
non-renewal of, or the taking of any other materially adverse action in respect
of, any material Insurance License;
(i)          promptly after A.M. Best Company shall have announced a downgrade
in the financial strength rating of any Regulated Insurance Company, written
notice of such rating change; and
(j)          promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent may reasonably request (provided that neither the
Borrower nor any Subsidiary shall be required to disclose any such information
that constitutes (i) trade secrets of the Borrower or its Subsidiaries, (ii)
information subject to attorney-client privilege to the extent disclosure
thereof would impair such privilege or (iii) information subject to
confidentiality obligations to third parties the disclosure of which would cause
the Borrower or any of its Subsidiaries to


54

--------------------------------------------------------------------------------





be in breach of such obligations) and (y) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act.
Information required to be delivered pursuant to clauses (a), (b), (d) and (f)
of this Section 5.01 shall be deemed to have been delivered if such information,
or one or more annual, quarterly or other periodic reports containing such
information, shall have been posted by the Administrative Agent on an Intralinks
or similar site to which the Lenders have been granted access or shall be
available on the website of the SEC at http://www.sec.gov; provided that, for
the avoidance of doubt, the Borrower shall be required to provide copies of the
compliance certificates required by clause (c) of this Section 5.01 to the
Administrative Agent.  Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.  The Borrower hereby
acknowledges that the Administrative Agent and/or JPMorgan Chase Bank, N.A., in
its capacity as an Arranger will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on the Approved
Electronic Platform.
SECTION 5.02          Notices of Material Events.  The Borrower will, upon
actual knowledge thereof by a Financial Officer or other executive officer,
furnish to the Administrative Agent for distribution to the Lenders prompt
written notice of the following:
(a)          the occurrence of any Default;
(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Subsidiary thereof that could reasonably be expected to result
in a Material Adverse Effect;
(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its ERISA Affiliates in an aggregate amount that
could reasonably be expected to result in a Material Adverse Effect; and
(d)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto. Information required to be
delivered pursuant to clause (b) of this Section shall be deemed to have been
delivered if such information, or one or more annual or quarterly or other
periodic reports containing such information, shall have been posted by the
Administrative Agent on an Intralinks or similar site to which the Lenders have
been granted access or shall be available on the website of the SEC at
http://www.sec.gov.  Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.
SECTION 5.03          Existence; Conduct of Business.  The Borrower will, and
will cause each of its Material Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of the business of the Borrower and its Subsidiaries, taken as a
whole; provided that the foregoing shall not prohibit any merger, consolidation,
Division, liquidation or dissolution permitted pursuant to Section 6.03.


55

--------------------------------------------------------------------------------







SECTION 5.04          Payment of Obligations.  The Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including material Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.05          Maintenance of Properties; Insurance.  The Borrower will,
and will cause each of its Material Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain with financially
sound and reputable insurance companies insurance in such amounts (with no
greater risk retention) and against such risks and such other hazards, as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations; provided that any
such insurance may be maintained through a program of self-insurance to the
extent deemed prudent by the Borrower in its reasonable business judgment (which
determination shall take into account the self-insurance practices customary
among such companies, to the extent the Borrower has knowledge thereof without
any investigation).
SECTION 5.06          Books and Records; Inspection Rights.  The Borrower will,
and will cause each of its Material Subsidiaries to, keep proper books of record
and account in all material respects in accordance with GAAP (or, the case of a
Non-U.S. Subsidiary, generally accepted accounting principles in the
jurisdiction of organization of such Non-U.S. Subsidiary).  The Borrower will,
and will cause each of its Material Subsidiaries to, permit any representatives
designated by the Administrative Agent on its own initiative or at the request
of the Required Lenders, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that, unless an Event of Default has occurred and is continuing, such
visitation and inspection rights may only be exercised once per calendar year at
the expense of the Borrower.  Notwithstanding anything to the contrary in this
Section 5.06, the Borrower will not be required to disclose or permit the
inspection or discussion of, any document, information or other matter (i) that
constitutes trade secrets or proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by requirements of law or any
contractual obligation (and not entered into in contemplation of this Agreement)
with any Person that is not an Affiliate or (iii) that is subject to attorney
client or similar privilege or constitutes attorney work product.
SECTION 5.07           Compliance with Laws and Material Contractual
Obligations.  The Borrower will, and will cause each of its Subsidiaries to,
(i) comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including without limitation
Environmental Laws) and (ii) perform in all material respects its obligations
under material agreements to which it is a party, in each case except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  The Borrower will maintain in
effect and enforce policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with  Anti-Corruption Laws and applicable Sanctions in
all material respects.
SECTION 5.08          Use of Proceeds.  The proceeds of the Loans will be used
to finance the working capital needs, and for general corporate purposes, of the
Borrower and its Subsidiaries, including, without limitation, to fund any
construction of a new headquarters building (the “New Headquarters”).  No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any


56

--------------------------------------------------------------------------------





purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.  The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would result in the violation of  any Sanctions
applicable to any party hereto.
ARTICLE VI
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees due and payable hereunder have been paid in
full and all Letters of Credit have expired or terminated (or shall have been
backstopped or cash collateralized pursuant to arrangements reasonably
satisfactory to the Administrative Agent and the Issuing Bank), in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:
SECTION 6.01          Indebtedness.  The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)          the Obligations;
(b)          Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and amendments, modifications, extensions, refinancings, renewals
and replacements of any such Indebtedness that does not increase the outstanding
principal amount thereof (other than with respect to unpaid accrued interest and
premium thereon, any committed or undrawn amounts and underwriting discounts,
fees, commissions, premiums and expenses associated with such Indebtedness);
(c)          Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary;
(d)          Guarantees by the Borrower of Indebtedness or other obligations of
any Subsidiary and by any Subsidiary of Indebtedness or other obligations of the
Borrower or any other Subsidiary;
(e)          Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction, repair, replacement, lease or improvement of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof (to the
extent such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction, repair, replacement, lease
or improvement), and amendments, modifications, extensions, refinancings,
renewals and replacements of any such Indebtedness; provided that the aggregate
outstanding principal amount of Indebtedness permitted by this clause (e) shall
not exceed $10,000,000 at any time outstanding;
(f)          Indebtedness of any Person that becomes a Subsidiary after the date
hereof other than as a result of a Division; provided that (i) such Indebtedness
exists at the time such Person becomes a


57

--------------------------------------------------------------------------------





Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (f) shall not exceed $25,000,000 at any
time outstanding;
(g)          unfunded pension fund and other employee benefit plan obligations
and liabilities to the extent they are permitted to remain unfunded under
applicable law;
(h)          Indebtedness representing deferred compensation or similar
arrangements payable to future, present or former directors, officers,
employees, members of management or consultants incurred in the ordinary course
of business;
(i)          indemnification obligations, earnout or similar obligations,
deferred compensation, purchase price adjustments or Guarantees, surety bonds or
performance bonds securing the performance of the Borrower or any of its
Subsidiaries, in each case incurred or assumed in connection with a Permitted
Acquisition or disposition or other acquisition of assets permitted hereunder;
(j)          Indebtedness of the Borrower or any of its Subsidiaries in respect
of performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business, including
guarantees or obligations with respect to letters of credit supporting such
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations;
(k)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or otherwise in respect of any netting
services, overdrafts and related liabilities arising from treasury, depository
and cash management services or in connection with any automated clearing-house
transfers of funds;
(l)          Indebtedness in respect to judgments or awards under circumstances
not giving rise to an Event of Default;
(m)          Indebtedness in respect of obligations that are being contested in
accordance with Section 5.04;
(n)          Indebtedness consisting of (i) deferred payments or financing of
insurance premiums incurred in the ordinary course of business of the Borrower
or any of its Subsidiaries and (ii) take or pay obligations contained in any
supply agreement entered into in the ordinary course of business;
(o)          Indebtedness representing deferred compensation, severance,
pension, and health and welfare retirement benefits or the equivalent to current
and former employees of the Borrower and its Subsidiaries incurred in the
ordinary course of business or existing on the Effective Date;
(p)          customer advances or deposits or other endorsements for collection,
deposit or negotiation and warranties of products or services, in each case
received or incurred in the ordinary course of business;
(q)          Indebtedness of the Borrower or any Subsidiary secured by a Lien on
any asset of the Borrower or any Subsidiary; provided that the aggregate
outstanding principal amount of Indebtedness permitted by this clause (q) shall
not in the aggregate exceed $15,000,000 at any time;
(r)          unsecured Indebtedness in an aggregate principal amount not
exceeding $25,000,000 at any time outstanding; provided that the aggregate
principal amount of Indebtedness of the


58

--------------------------------------------------------------------------------





Borrower’s Subsidiaries permitted by this clause (r) shall not exceed
$15,000,000 at any time outstanding;
(s)          Indebtedness in respect of repurchase agreements constituting
Permitted Investments; and
(t)          Indebtedness with respect to Swap Agreements.
SECTION 6.02          Liens.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:
(a)          Permitted Encumbrances;
(b)          any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.02 and any
amendments, modifications, extensions, renewals, refinancings and replacements
thereof; provided that (i) such Lien shall not apply to any other property or
asset of the Borrower or any Subsidiary other than improvements thereon and
proceeds from the disposition of such property or asset and (ii) the amount
secured or benefited thereby is not increased (other than as permitted by
Section 6.01) and amendments, modifications, extensions, refinancings, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof (other than as permitted by Section 6.01);
(c)          any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (except by the amount of any accrued
interest and premiums with respect to such Indebtedness and transaction fees,
costs and expenses in connection with such extension, renewal or replacement
thereof);
(d)          Liens on fixed or capital assets (including capital leases)
acquired (including as a replacement), constructed, repaired, leased or improved
by the Borrower or any Subsidiary; provided that (i) such Liens secure
Indebtedness or Capital Lease Obligations permitted by clause (e) of
Section 6.01, (ii) such Liens and the Indebtedness secured thereby are incurred
prior to or within 180 days after such acquisition or lease or the completion of
such construction, replacement, repair or improvement (other than with respect
to amendments, modifications, extensions, refinancings, renewals and
replacements thereof) and (iii) such Liens shall not apply to any other property
or assets of the Borrower or any Subsidiary other than improvements thereon,
replacements and products thereof, additions and accessions thereto or proceeds
from the disposition of such property or assets and customary security deposits;
provided that individual financings of equipment provided by one lender (or a
syndicate of lenders) may be cross-collateralized to other financings of
equipment provided by such lender (or syndicate);
(e)          Liens granted by a Subsidiary in favor of the Borrower in respect
of Indebtedness owed by such Subsidiary to the Borrower;


59

--------------------------------------------------------------------------------







(f)          Liens arising out of any conditional sale, title retention,
consignment or other similar arrangements for the sale of goods entered into by
the Parent or any of its Subsidiaries the ordinary course of business;
(g)          Liens securing Indebtedness permitted hereunder to finance
insurance premiums solely to the extent of such premiums;
(h)          statutory and common law rights of setoff and other Liens, similar
rights and remedies arising as a matter of law encumbering deposits of cash,
securities, commodities and other funds in favor of banks, financial
institutions, other depository institutions, securities or commodities
intermediaries or brokerage, and Liens of a collecting bank arising under
Section 4-208 or 4-210 of the UCC in effect in the relevant jurisdiction or any
similar law of any foreign jurisdiction on items in the course of collection;
(i)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
(j)          Liens on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any Acquisition permitted by this
Agreement, including, without limitation, in connection with any letter of
intent or purchase agreement relating thereto;
(k)          in connection with the sale or transfer of any assets in a
transaction permitted under Section 6.03 or 6.04, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
(l)          Liens in the nature of the right of setoff in favor of
counterparties to contractual agreements with the Borrower (i) in the ordinary
course of business or (ii) otherwise permitted hereunder other than in
connection with Indebtedness;
(m)          dispositions and other sales of assets permitted under Section 6.03
and Section 6.04;
(n)          to the extent constituting a Lien, Liens with respect to repurchase
obligations of the type described in clause (d) of the definition of “Permitted
Investments”;
(o)          Liens that are contractual rights of set-off (i) relating to the
establishment of depositary relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, or (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the any the Borrower or such Subsidiary;
(p)          Liens of sellers of goods to any Loan Party and any of their
respective Subsidiaries arising under Article II of the UCC or similar
provisions of applicable law in the ordinary course of business, covering only
the goods sold and securing only the unpaid purchase price for such goods and
related expenses;
(q)          Liens securing repurchase agreements constituting a Permitted
Investment;
(r)          Liens securing obligations owed by the Borrower to any of its
Subsidiaries or owed by any Subsidiary of the Borrower to the Borrower or any
other Subsidiary of the Borrower, in each


60

--------------------------------------------------------------------------------





case solely to the extent that such Liens are required or requested by an
Applicable Insurance Regulatory Authority, rating agencies, clients or brokers
for such Person to maintain such obligations;
(s)          Liens on investments and cash balances of any Regulated Insurance
Company securing obligations of such Regulated Insurance Company in respect of
trust or similar arrangements formed, letters of credit issued or funds withheld
balances established, in each case, in the ordinary course of business for the
benefit of policyholders or cedents to secure insurance or reinsurance
recoverables owed to them by such Regulated Insurance Company;
(t)          Liens securing Indebtedness described under Section 6.01(q);
(u)          Liens on deposits or other amounts held in escrow to secure
contractual payments (contingent or otherwise) payable by the Borrower or its
Subsidiaries to a seller after the consummation of a Permitted Acquisition; and
(v)          Liens on assets of the Borrower and its Subsidiaries not otherwise
permitted above so long as the aggregate principal amount of the obligations
(excluding obligations which constitute Indebtedness) subject to such Liens does
not at any time exceed $5,000,000.
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s Material Real Property,
other than Permitted Encumbrances.
SECTION 6.03          Fundamental Changes.
(a)          The Borrower will not, and will not permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, consummate a Division as the Dividing Person, or
otherwise Dispose of all or substantially all of its assets, or all or
substantially all of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing:
(i)          the Subsidiaries may sell, transfer, lease, license or otherwise
dispose of any, all or substantially all of its assets (in connection with a
liquidation, winding up or dissolution or otherwise) to another Subsidiary or
the Borrower;
(ii)          the Subsidiaries may sell, transfer, lease or otherwise dispose of
any Subsidiary to the Borrower;
(iii)          any Person may merge into the Borrower in a transaction in which
the Borrower is the surviving corporation;
(iv)          any Subsidiary may merge or consolidate with or into any other
Subsidiary of the Borrower; provided, however, that, if any Subsidiary party to
such transaction is a wholly owned Subsidiary of the Borrower, the surviving or
continuing Person of such transaction shall be a wholly owned Subsidiary of the
Borrower;
(v)          any Subsidiary that is an LLC may consummate a Division as the
Dividing Person if, immediately upon the consummation of the Division, the
assets of the applicable Dividing Person are held by the Borrower or any
Subsidiary at such time, or, with respect to assets not so held by the Borrower
or a Subsidiary, such Division, in the aggregate, would otherwise result in a
Disposition permitted by Section 6.04(k);


61

--------------------------------------------------------------------------------





(vi)          Dispositions permitted by Section 6.04 and Investments permitted
by Section 6.05; and
(vii)          any Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided that any such merger, Division or consolidation involving a Person that
is not a wholly-owned Subsidiary immediately prior to such merger, Division or
consolidation shall not be permitted unless it is also permitted by Section
6.05.
(b)          The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries (taken as a whole) on the
Effective Date and businesses reasonably related, thereto or reasonable
extensions, development or expansion thereof.
(c)          The Borrower will not permit its fiscal year to end on a day other
than December 31 or change the Borrower’s method of determining its fiscal
quarters.
SECTION 6.04          Dispositions.  The Borrower will not, and will not permit
any Subsidiary to, make any Disposition, except:
(a)          Dispositions of obsolete, worn out, surplus, unmerchantable or
otherwise unsalable property or property no longer used or useful in such
Person’s business;
(b)          Dispositions of inventory and Permitted Investments in the ordinary
course of business;
(c)          Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)          leases, licenses, subleases or sublicenses (including the provision
of open source software under an open source license) granted in the ordinary
course of business and on ordinary commercial terms that do not interfere in any
material respect with the business of the Borrower and its Subsidiaries;
(e)          Dispositions of intellectual property rights that are, in the
reasonable judgment of the Borrower, no longer economical practicable to
maintain or useful in the business of the Borrower and its Subsidiaries, taken
as a whole;
(f)          the discount, write-off or Disposition of accounts receivable or
other receivables related to reinsurance and deductibles overdue by more than
ninety days, in each case in the ordinary course of business;
(g)          Restricted Payments permitted by Section 6.08, Liens permitted
under Section 6.02 and investments permitted by Section 6.05;
(h)          sales, trade-ins or dispositions of used property and equipment for
value in the ordinary course of business;


62

--------------------------------------------------------------------------------







(i)          the Borrower and its Subsidiaries may (A) enter into, terminate or
modify leases, subleases, licenses and sublicenses of technology and other
property in the ordinary course of business or between or among the Borrower and
its Subsidiaries (or any combination thereof), (B) lease or sublease real
property that would not materially interfere with the anticipated use of such
real property by the Borrower or its Subsidiaries, (C) surrender or waive
contractual rights and make other dispositions or discounts of accounts
receivable to settle, release or surrender any contract, accounts receivable or
other litigation claims in the ordinary course of business, (D) dispose of
assets resulting from any casualty or other insured damage thereto, or any
taking by eminent domain or condemnation or similar proceeding thereof and (E)
dispose of equipment or real property to the extent that (i) such property is
exchanged for credit against the purchase price of property useful in such
Person’s business or (ii) the proceeds of such disposition are reasonably
promptly applied to the purchase price of such replacement property;
(j)          the Borrower and its Subsidiaries may Dispose of non-core assets
(which may include real property) acquired in a Permitted Acquisition; provided
that such sales shall be consummated within two (2) years of such Permitted
Acquisition; provided, further, that (i) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of Parent) and (ii) no less
than 75% thereof shall be paid in cash;
(k)          Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section; provided that the aggregate book value of all
property Disposed of pursuant to this clause (k) in any fiscal year of the
Borrower shall not exceed $50,000,000;
(l)          Dispositions of Permitted Investments and other investment assets
in the ordinary course of business;
(m)          Dispositions in the form of Sale and Leaseback Transactions
permitted hereunder (excluding with respect to the New Headquarters); and
(n)          ceding of insurance or reinsurance in the ordinary course of
business.
SECTION 6.05          Investments, Loans, Advances, Guarantees and
Acquisitions.  The Borrower will not, and will not permit any of its
Subsidiaries to, (i) purchase, hold or acquire (including pursuant to any merger
or consolidation with, or as a Division Successor pursuant to the Division of,
any Person that was not a wholly owned Subsidiary prior to such merger,
consolidation or Division) any capital stock, evidences of indebtedness or other
securities (including any option, warrant or other similar right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other beneficial interest in, any other Person, or (ii) purchase or otherwise
acquire (in one transaction or a series of transactions) any Person or all or
substantially all of the assets of any Persons or any assets of any other Person
constituting a business unit, division, product line or line of business of such
Person (each of the foregoing transactions described in the foregoing clauses
(i) and (ii), an “Investment”) except:
(a)          cash and Permitted Investments;
(b)          Permitted Acquisitions;
(c)          (i) Investments by the Borrower and its Subsidiaries existing on
the Effective Date in the capital stock of their respective Subsidiaries, (ii)
Investments by a Subsidiary in the Borrower, (iii) Investments by the Borrower
in any of its Subsidiaries and (iv) Investments by any Person existing on the
date such Person becomes a Subsidiary or consolidates or merges with the
Borrower or any of its Subsidiaries pursuant to a transaction otherwise
permitted hereunder;


63

--------------------------------------------------------------------------------







(d)          Guarantees and other Indebtedness permitted by Section 6.01;
(e)          Investments in existence on the Effective Date and described in
Schedule 6.04 and any modification, replacement, renewal or extension thereof to
the extent not involving any additional Investment;
(f)          Investments in the form of Swap Agreements permitted by Section
6.06;
(g)          Investments constituting deposits described in clauses (c) and (d)
of the definition of “Permitted Encumbrances” or otherwise constituting Liens
permitted by Section 6.02;
(h)          Investments comprised of notes payable, stock or other securities
issued by account debtors to the Parent or any of its Subsidiaries pursuant to
negotiated agreements with respect to settlement of such account debtor’s
accounts in the ordinary course of business or Investments otherwise received in
settlement of obligations owed by any financially troubled account debtors or
other debtors in connection with such Person’s reorganization or in bankruptcy,
insolvency or similar proceedings or in connection with foreclosure on or
transfer of title with respect to any secured Investment;
(i)          extensions of trade credit or the holding of receivables in the
ordinary course of business;
(j)          the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests of the Borrower or any option, warrant or
other right to acquire any such Equity Interests in the Borrower, in each case
to the extent the payment therefore is permitted under Section 6.08;
(k)          loans and advances to officers, directors and employees for moving,
payroll, entertainment, travel and other similar expenses in the ordinary course
of business not to exceed $2,500,000 in the aggregate at any time outstanding;
(l)          endorsements for collection or deposit and prepaid expenses made in
the ordinary course of business;
(m)          transactions (to the extent constituting Investments) or promissory
notes and other non-cash consideration received in connection with dispositions
permitted by Section 6.03 and Section 6.04;
(n)          Investments constituting the creation of new wholly-owned
Subsidiaries so long as any Investment in such new wholly-owned Subsidiary is
otherwise permitted under this Section 6.05;
(o)          Guarantees of leases and other contractual obligations of any
Subsidiary (to the extent not constituting Indebtedness) in the ordinary course
of business; and
(p)          any other investment, loan or advance (other than acquisitions) so
long as the aggregate amount of all such investments, loans and advances does
not exceed $25,000,000 at any time outstanding.
For purposes of covenant compliance with this Section 6.05, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.


64

--------------------------------------------------------------------------------





SECTION 6.06          Swap Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Borrower or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.
SECTION 6.07          Transactions with Affiliates.  The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, involving aggregate payments or consideration in excess of
$10,000,000, unless such transaction is (a) on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties (considering such transactions
and all other related transactions as a whole), (b) approved by a majority of
the disinterested members of the board of directors of the Borrower or (c)
between or among the Borrower and its Subsidiaries.  Notwithstanding the
foregoing, the Borrower may do the following:  (i) pay customary fees and
indemnifications to directors, officers, employees, members of management and
consultants of Borrower and its Subsidiaries; (ii) enter into, and may make
payments under, employment agreements, severance arrangements, employee benefits
plans, stock option plans, indemnification provisions and other similar
compensatory arrangements with officers, employees and directors of the Borrower
and its Subsidiaries in the ordinary course of business; (iii) enter into or
make payments under leases or subleases of property in the ordinary course of
business not materially interfering with the business of the Borrower and the
Subsidiaries taken as a whole; and (iv) Restricted Payments not prohibited by
Section 6.08.
SECTION 6.08          Restricted Payments.  The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:
(a)          the Borrower may declare and pay dividends or make other Restricted
Payments with respect to its Equity Interests payable solely in additional
Equity Interests;
(b)          the Borrower may repurchase Equity Interests upon the exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants or with the proceeds received from
the substantially concurrent issue of new Equity Interests;
(c)          the Borrower may make cash payments in lieu of the issuance of
fractional Equity Interests in connection with any dividend, split or
combination thereof or the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the Borrower;
(d)          Subsidiaries may (i) make dividends or other distributions to their
respective equityholders with respect to their Equity Interests (which
distributions shall be, in the case of a Subsidiary that is not a wholly-owned
Subsidiary, made on at least a ratable basis to any such equityholders that are
the Borrower or a Subsidiary), (ii) make other Restricted Payments to the
Borrower and (iii) make any Restricted Payments that the Borrower would have
otherwise been permitted to make pursuant to this Section 6.08;
(e)          the Borrower may make Restricted Payments (i) for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests of
the Borrower from any future, present or former employee, officer, director or
manager or consultant of the Borrower or any Subsidiary upon the death,
disability, retirement or termination of employment of any such Person or (ii)
pursuant to and in


65

--------------------------------------------------------------------------------





accordance with any agreement (including any employment agreement), stock
option, stock grant or stock ownership plans, incentive plans or other benefit
plans, in each case for future, present or former directors, officers, managers
or employees of the Borrower and its Subsidiaries (including, without
limitation, in respect of tax withholding or other similar tax obligation
related to the foregoing); and
(f)          the Borrower and its Subsidiaries may make any other Restricted
Payment so long as (i) at the time of the declaration of such Restricted
Payment, no Event of Default has occurred and is continuing or would arise after
giving effect, on a pro forma basis, to such Restricted Payment if such
Restricted Payment were to be made at such time of declaration and (ii) the
aggregate amount of all such Restricted Payments during the term of this
Agreement does not exceed $100,000,000.
SECTION 6.09          Restrictive Agreements.  The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to holders of its Equity Interests or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary provided that (i) this Section 6.09 shall
not apply to (A) restrictions and conditions imposed by law, rule or regulation
(including any Applicable Insurance Regulatory Authority) or by any Loan
Document, (B) restrictions and conditions existing on the Effective Date
identified on Schedule 6.09 and any amendment, modification, refinancing,
replacement, renewal or extension thereof that does not materially expand the
scope of any such restriction or condition taken as a whole, (C) restrictions
and conditions imposed on any Subsidiary or asset by any agreements in existence
at the time such Subsidiary became a Subsidiary or such asset was acquired and
any amendment, modification, refinancing, replacement, renewal or extension
thereof that does not materially expand the scope of any such restriction or
condition taken as a whole; provided that such restrictions and conditions apply
only to such Subsidiary or asset, (D) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale;
provided that such restrictions and conditions apply only to the Subsidiary that
is to be sold, (E) customary restrictions and conditions contained in any
agreement relating to the disposition of any property pending the consummation
of such disposition, (F) restrictions in the transfers of assets encumbered by a
Lien permitted by Section 6.02, (G)  restrictions or conditions set forth in any
agreement governing Indebtedness permitted by Section 6.01; provided that such
restrictions and conditions are no more restrictive, taken as a whole, than the
comparable restrictions and conditions set forth in this Agreement as determined
in the good faith judgment of the board of directors of the Borrower,
(H) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business and (I) customary restrictions on cash or other
deposits (including escrowed funds) or net worth imposed under contracts;
provided that such restrictions and conditions apply only to such Subsidiary and
to any Equity Interests in such Subsidiary, (ii) clause (a) of this Section 6.09
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(iii) clause (a) of this Section 6.09 shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof, and (iv) this
Section 6.09 shall not apply to customary arrangements containing restrictions
with respect to Non-U.S. Subsidiaries in connection with any financing
arrangements for their benefit that are not otherwise prohibited by this
Agreement.
SECTION 6.10          Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents.  The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents (other than pursuant to any
refinancings, renewals or replacements


66

--------------------------------------------------------------------------------





of such Indebtedness to the extent permitted by Section 6.01).  Furthermore, the
Borrower will not, and will not permit any Subsidiary to, amend the Subordinated
Indebtedness Documents or any document, agreement or instrument evidencing any
Indebtedness incurred pursuant to the Subordinated Indebtedness Documents (or
any replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Indebtedness is issued where such amendment, modification or
supplement provides for the following or which has any of the following effects,
in any such case:
(a)          increases the overall principal amount of any such Indebtedness
(except through payments-in-kind) or increases the amount of any single
scheduled installment of principal or interest;
(b)          shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;
(c)          shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;
(d)          increases the rate of cash interest accruing on such Indebtedness;
(e)          provides for the payment of additional fees or increases existing
fees;
(f)          amends or modifies any financial or negative covenant (or covenant
which prohibits or restricts the Borrower or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Borrower or such Subsidiary or which is otherwise materially
adverse to the Borrower, any Subsidiary and/or the Lenders or, in the case of
any such covenant, which places material additional restrictions on the Borrower
or such Subsidiary or which requires the Borrower or such Subsidiary to comply
with more restrictive financial ratios or which requires the Borrower to better
its financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement unless the Borrower offers to amend this
Agreement to maintain any existing “cushions” between the terms of this
Agreement and the terms of the Subordinated Indebtedness Documents as revised;
or
(g)          amends, modifies or adds any affirmative covenant in a manner which
(i) when taken as a whole, is materially adverse to the Borrower, any Subsidiary
and/or the Lenders or (ii) is more onerous than the existing applicable covenant
in the Subordinated Indebtedness Documents or the applicable covenant in this
Agreement unless the Borrower offers to amend this Agreement to maintain any
existing “cushions” between the terms of this Agreement and the terms of the
Subordinated Indebtedness Documents as revised.
SECTION 6.11          Sale and Leaseback Transactions.  The Borrower will not,
nor will it permit any Subsidiary to, enter into any Sale and Leaseback
Transaction, other than Sale and Leaseback Transactions in respect of which the
net cash proceeds received in connection therewith does not exceed $5,000,000 in
the aggregate during any fiscal year of the Borrower, determined on a
consolidated basis for the Borrower and its Subsidiaries.
SECTION 6.12          Financial Covenants.
(a)          Minimum Net Worth.  The Borrower will not permit, as of the end of
each of its fiscal quarters ending on or after the Effective Date, Consolidated
Net Worth to be less than the sum of (i) $212,500,000 plus (ii) for each fiscal
year through the term of this Agreement commencing with the fiscal year of the
Borrower ending December 31, 2019, an amount equal to fifty percent (50%) of
Consolidated


67

--------------------------------------------------------------------------------





Net Income (provided that for purposes of calculating Consolidated Net Income in
respect of this clause (ii), any after-tax unrealized gains and losses on equity
investments shall be excluded, to the extent such equity investments are no
longer classified as “available-for-sale” following the Borrower’s adoption of
accounting standard ASU 2016-01 “Financial Instruments – Overall: Recognition
and Measurement of Financial Assets and Financial Liabilities”) for each such
ended fiscal year (if positive) plus (iii) an amount equal to 50% of the net
cash proceeds received by the Borrower from the issuance of any of its Equity
Interests issued during the period from, and including, the Effective Date
through the end of such fiscal quarter.
(b)          Total Debt to Total Capitalization.  The Borrower will not permit
Total Debt at any time to exceed 35% of Total Capitalization.
(c)          Minimum Rating.  The Borrower will not permit or suffer the
financial strength rating of each Regulated Insurance Company by A.M. Best
Company to be less than “A-” at any time; provided that, in the case of a
Regulated Insurance Company that is acquired after the Effective Date, such
Regulated Insurance Company may have a financial strength rating by A.M. Best
Company of less than “A-” until the date that is one (1) year after the date of
acquisition of such Regulated Insurance Company.
ARTICLE VII
Events of Default
SECTION 7.01          Events of Default.  If any of the following events
(“Events of Default”) shall occur and be continuing:
(a)          the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
(5) Business Days;
(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;
(d)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Borrower’s existence) or 5.08, or in Article VI;
(e)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of thirty (30) days after the earlier of (i) a


68

--------------------------------------------------------------------------------





Responsible Officer obtaining knowledge thereof and (ii) notice thereof from the
Administrative Agent or the Required Lenders to the Borrower;
(f)          the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any grace period applicable thereto);
(g)          any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits, after the expiration of any applicable grace period and delivery of any
applicable required notice under the applicable agreement or instrument under
which such Material Indebtedness was created, the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment (other
than in the case of customary mandatory prepayment provisions), repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to (i) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness (so long as such Indebtedness is paid when due (or within any
applicable grace period)) or (ii) any Indebtedness that is mandatorily
prepayable prior to the scheduled maturity thereof with the proceeds of the
issuance of capital stock, the incurrence of other Indebtedness or the sale or
other disposition of any assets, so long as such Indebtedness is so prepaid in
full with such proceeds when due (or within any applicable grace period) and
such event shall not have otherwise resulted in an event of default with respect
to such Indebtedness;
(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed, undischarged or unstayed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)          the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 7.01(h), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)          the Borrower or any Material Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
(k)          one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 (to the extent not paid, fully bonded or covered
by a solvent and unaffiliated insurer that has not denied coverage) shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain unpaid, unvacated or undismissed or undischarged for a period
of 60 consecutive days during which execution shall not be effectively stayed
(by reason of pending appeal or otherwise), or any action, which shall not be
effectively stayed, shall be legally taken


69

--------------------------------------------------------------------------------





by a judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment and such action shall not have been
stayed;
(l)          an ERISA Event shall have occurred that, in the reasonable opinion
of the Required Lenders, when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in liability of the
Borrower and its ERISA Affiliates in an aggregate amount that could reasonably
be expected to result in a Material Adverse Effect;
(m)          a Change in Control shall occur; or
(n)          any one or more Insurance Licenses of the Borrower or any of its
Regulated Insurance Companies shall be suspended, limited or terminated or shall
not be renewed, or any other action shall be taken by any Governmental
Authority, and such suspension, limitation, termination, non-renewal or action,
either individually or in the aggregate, has had, or could reasonably be
expected to result in, a Material Adverse Effect.
SECTION 7.02          Remedies Upon an Event of Default.  If an Event of Default
occurs (other than an event with respect to the Borrower described in Section
7.01(h) or 7.01(i)), and at any time thereafter during the continuance of such
Event of Default, the Administrative Agent may with the consent of the Required
Lenders, and shall at the request of the Required Lenders, by notice to the
Borrower, take any or all of the following actions, at the same or different
times:
(a)          terminate the Commitments, and thereupon the Commitments shall
terminate immediately;
(b)          declare the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become  due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
(c)          require that the Borrower provide cash collateral as required in
Section 2.06(j).
In case of any event with respect to the Borrower described in Section 7.01(h)
or 7.01(i), the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder, shall automatically
become due and payable, and the obligation of the Borrower to cash collateralize
the LC Exposure as provided in clause (c) above shall (notwithstanding anything
in the contrary in Section 2.06(j)) automatically become effective, in each case
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Borrower.  Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under this Agreement or at law or equity.
ARTICLE VIII
The Administrative Agent
SECTION 8.01          Authorization and Action.


70

--------------------------------------------------------------------------------







(a)          Each Lender and the Issuing Bank hereby irrevocably appoints the
entity named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Loan Documents and each Lender and the Issuing Bank authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto.  Without limiting the foregoing, each Lender
and the Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, and to exercise all rights, powers
and remedies that the Administrative Agent may have under such Loan Documents.
(b)          As to any matters not expressly provided for herein and in the
other Loan Documents (including enforcement or collection), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the written instructions of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and the
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Bank with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
(c)          In performing its functions and duties hereunder and under the
other Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders and the Issuing Bank (except in limited circumstances expressly provided
for herein relating to the maintenance of the Register), and its duties are
entirely mechanical and administrative in nature. Without limiting the
generality of the foregoing:
(i)          the Administrative Agent does not assume and shall not be deemed to
have assumed any obligation or duty or any other relationship as the agent,
fiduciary or trustee of or for any Lender, the Issuing Bank or any other holder
of Obligations other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship


71

--------------------------------------------------------------------------------





between contracting parties); additionally, each Lender agrees that it will not
assert any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby; and
(ii)          nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.
(d)          The Administrative Agent may perform any of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of their respective
duties and exercise their respective rights and powers through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.
(e)          Neither the Syndication Agent nor the Arranger shall have
obligations or duties whatsoever in such capacity under this Agreement or any
other Loan Document and shall incur no liability hereunder or thereunder in such
capacity, but all such persons shall have the benefit of the indemnities
provided for hereunder.
(f)          In case of the pendency of any proceeding with respect to the
Borrower under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(i)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim under Sections
2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and
(ii)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other holder of Obligations to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, the
Issuing Bank or the other holders of Obligations, to pay to the Administrative
Agent any amount due to it, in its capacity as the Administrative Agent, under
the Loan Documents (including under Section 9.03). Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender or the Issuing Bank any plan of
reorganization, arrangement, adjustment or composition


72

--------------------------------------------------------------------------------





affecting the Obligations or the rights of any Lender or the Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank in any such proceeding.
(g)          The provisions of this Article VIII are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Bank, and, except solely
to the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article VIII, none of the Borrower or any
Subsidiary, or any of their respective Affiliates, shall have any rights as a
third party beneficiary under any such provisions. Each holder of the
Obligations, whether or not a party hereto, will be deemed, by its acceptance of
the benefits of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article VIII.
SECTION 8.02          Administrative Agent’s Reliance, Indemnification, Etc.
(a)          Neither the Administrative Agent nor any of its Related Parties
shall be (i) liable for any action taken or omitted to be taken by such party,
the Administrative Agent or any of its Related Parties under or in connection
with this Agreement or the other Loan Documents (x) with the consent of or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder.
(b)          The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof (stating that it is a
“notice of default”) is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Bank, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered thereunder
or in connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any claim, liability, loss, cost or expense suffered by the
Borrower, any Subsidiary, any Lender or the Issuing Bank as a result of, any
determination of the Revolving Credit Exposure, any of the component amounts
thereof or any portion thereof attributable to each Lender or the Issuing Bank
or any Dollar amount thereof.
(c)          Without limiting the foregoing, the Administrative Agent (i) may
treat the payee of any promissory note as its holder until such promissory note
has been assigned in accordance with Section 9.04, (ii) may consult with legal
counsel (including counsel to the Borrower), independent public accountants and
other experts selected by it, and shall not be liable for any action taken or
omitted to be


73

--------------------------------------------------------------------------------





taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iii) makes no warranty or representation to any Lender
or the Issuing Bank and shall not be responsible to any Lender or the Issuing
Bank for any statements, warranties or representations made by or on behalf of
the Borrower in connection with this Agreement or any other Loan Document, (iv)
in determining compliance with any condition hereunder to the making of a Loan,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender or the Issuing Bank, may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank sufficiently in advance of the making of such Loan or the
issuance of such Letter of Credit and (v) shall be entitled to rely on, and
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon, any notice, consent, certificate or other instrument or
writing (which writing may be a fax, any electronic message, Internet or
intranet website posting or other distribution) or any statement made to it
orally or by telephone and believed by it to be genuine and signed or sent or
otherwise authenticated by the proper party or parties (whether or not such
Person in fact meets the requirements set forth in the Loan Documents for being
the maker thereof).
SECTION 8.03          Posting of Communications.
(a)          The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make any Communications available to the Lenders and the
Issuing Bank by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
(b)          Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a user ID/password authorization system)
and the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, the Issuing Bank and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, the Issuing Bank and the Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.
(c)          THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW)
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT,
THE ARRANGER, THE SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, THE ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR


74

--------------------------------------------------------------------------------





DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.
(d)          Each Lender and the Issuing Bank agrees that notice to it (as
provided in the next sentence) specifying that Communications have been posted
to the Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and the Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or the Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.
(e)          Each of the Lenders, the Issuing Bank and the Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.
(f)          Nothing herein shall prejudice the right of the Administrative
Agent, any Lender or the Issuing Bank to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.
SECTION 8.04          The Administrative Agent Individually.  With respect to
its Commitment, Loans and Letters of Credit, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or Issuing Bank, as the case may
be. The terms “Issuing Bank”, “Lenders”, “Required Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, the Issuing Bank or
as one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, the Borrower, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Bank.
SECTION 8.05          Successor Administrative Agent.
(a)          The Administrative Agent may resign at any time by giving 30 days’
prior written notice thereof to the Lenders, the Issuing Bank and the Borrower,
whether or not a successor Administrative Agent has been appointed. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders and the Issuing Bank, appoint a successor Administrative Agent,
which shall be a bank with an office in New York, New York or an Affiliate of
any such bank. In either case, such appointment shall be subject to the prior
written approval of the Borrower (which approval may not be unreasonably
withheld and shall not be required while an Event of Default under Section
7.01(a), (b), (h) or (i) has occurred and is continuing). Upon the acceptance of
any appointment as Administrative Agent by a successor Administrative Agent,
such successor Administrative Agent shall succeed to, and become vested with,
all the rights, powers, privileges and duties of the retiring


75

--------------------------------------------------------------------------------





Administrative Agent. Upon the acceptance of appointment as Administrative Agent
by a successor Administrative Agent, the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents.
(b)          Notwithstanding paragraph (a) of this Section, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Bank
and the Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and the
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article VIII and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
SECTION 8.06          Acknowledgements of Lenders and Issuing Bank.
(a)          Each Lender represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, the Arranger,
the Syndication Agent or any other Lender, or any of the Related Parties of any
of the foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger, the Syndication Agent or any other Lender,
or any of the Related Parties of any of the foregoing, and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
(b)          Each Lender, by delivering its signature page to this Agreement on
the Effective Date, or delivering its signature page to an Assignment and
Assumption or any other Loan Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Effective Date.
SECTION 8.07          Certain ERISA Matters.
(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and the


76

--------------------------------------------------------------------------------





Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower, that at least one of the following is and
will be true:
(i)          such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,
(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arranger, the Syndication Agent or any of their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that none of the Administrative Agent, or the Arranger,
the Syndication Agent or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
(c)          Each of the Administrative Agent, the Arranger and the Syndication
Agent hereby informs the Lenders that each such Person is not undertaking to
provide impartial investment advice, or to give advice in a fiduciary capacity,
in connection with the transactions contemplated hereby, and that such Person
has a financial interest in the transactions contemplated hereby in that such
Person or an Affiliate thereof (i) may receive interest or other payments with
respect to the Loans, the Letters of Credit, the Commitments, this Agreement and
any other Loan Documents, (ii) may recognize a gain if it extended the Loans,
the Letters of Credit or the Commitments for an amount less than the amount
being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may


77

--------------------------------------------------------------------------------





receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, upfront fees, underwriting fees, ticking fees, agency
fees, administrative agent fees or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
ARTICLE IX
Miscellaneous
SECTION 9.01          Notices.
(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail, sent by telecopy or e-mail (in the case of e-mail, pursuant to
procedures approved by the Administrative Agent), as follows:
(i)          if to the Borrower, to it at 2221 Edward Holland Drive, Suite 600,
Richmond, Virginia 23230 Attention of Bryan P. Petrucelli, Chief Financial
Officer (Telecopy No. 804-482-2742; Telephone No. 804-289-1333; Email
bryan.petrucelli@kinsaleins.com);
(ii)          if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10
South Dearborn Street, Floor L2S, Chicago, IL 60603-2300, Attention of April
Yebd (Telecopy No. (844)490-5665), with a copy to JPMorgan Chase Bank, N.A.,
JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Floor 9, Chicago,  IL
60603, Attention of Milena Kolev (email: milena.m.kolev@jpmorgan.com);
(iii)          if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A.,
JPMorgan Loan Services, 10 South Dearborn Street, 7th Floor, Chicago, IL
60603-2300, Attention of April Yebd (Telecopy No. (844)490-5665); and
(iv)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)          Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by using Approved Electronic
Platforms pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
(including in lieu of telecopy) pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.


78

--------------------------------------------------------------------------------







(c)          Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(d)          Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties hereto
(or, in the case of a Lender, by notice to the Borrower and the Administrative
Agent).
(e)          Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Approved Electronic Platform shall constitute effective delivery of such
information, documents or other materials to such Lender for purposes of this
Agreement.  Each Lender agrees (i) to notify the Administrative Agent in writing
of such Lender’s e‑mail address to which a Notice may be sent by electronic
transmission (including by electronic communication) on or before the date such
Lender becomes a party to this Agreement (and from time to time thereafter to
ensure that the Administrative Agent has on record an effective e‑mail address
for such Lender) and (ii) that any Notice may be sent to such e‑mail address.
SECTION 9.02          Waivers; Amendments.
(a)          No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)          Except as provided in Section 2.20 with respect to an Incremental
Term Loan Amendment or as provided in Section 2.14(b), neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase  the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby; provided
that (x) any amendment to the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause (ii)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or to reduce any fee payable hereunder and (y) only the consent of the
Required Lenders shall be necessary to reduce or waive any obligation of the
Borrower to pay interest or any other amount at the applicable


79

--------------------------------------------------------------------------------





default rate set forth in Section 2.13(c) or to amend Section 2.13(c),
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change the last sentence of
Section 2.09(c) or change 2.18(b) or (d) in a manner that would alter the
ratable reduction of Commitments or the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change the payment
waterfall provisions of Section 2.21(b) without the written consent of each
Lender, (vi) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties prescribed by Section 2.20 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Loans are included on the Effective Date) or (vii) release the Borrower from its
obligations under Article X without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Issuing Bank hereunder
without the prior written consent of the Administrative Agent or the Issuing
Bank, as the case may be (it being understood that any change to Section 2.21
shall require the consent of the Administrative Agent and the Issuing Bank). 
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification.
(c)          Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (x) to add one or more credit facilities
(in addition to the Incremental Term Loans pursuant to an Incremental Term Loan
Amendment) to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement with the Revolving Loans,
Incremental Term Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders (it being understood and
agreed that any such amendment (i) in connection with new or increases to the
Commitments and/or Incremental Term Loans in accordance with Section 2.20 or
(ii) in connection with any extension in accordance with Section 2.22 shall, in
any such case, require solely the consent of the parties prescribed by such
Section and shall not require the consent of the Required Lenders).
(d)          If, in connection with any proposed amendment, waiver or consent 
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, (ii) the Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrower hereunder to and including the date of termination,
including without limitation


80

--------------------------------------------------------------------------------





payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender and (iii) such Non-Consenting Lender shall have received the
outstanding principal amount of its Loans and participations in LC
Disbursements.  Each party hereto agrees that (i) an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee
(or, to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and such parties are participants), and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such customary documents necessary to evidence such assignment as reasonably
requested by the applicable Lender, provided that any such documents shall be
without recourse to or warranty by the parties thereto.
(e)          Notwithstanding anything to the contrary herein, if the
Administrative Agent and the Borrower acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement or any other Loan Document, then the Administrative Agent and the
Borrower shall be permitted to amend, modify or supplement such provision to
cure such ambiguity, omission, mistake, typographical error or other defect, and
such amendment shall become effective without any further action or consent of
any other party to this Agreement.
SECTION 9.03          Expenses; Indemnity; Damage Waiver.
(a)          The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable and documented fees, charges and disbursements of one
primary counsel and, to the extent reasonably required by the Administrative
Agent, one regulatory counsel and one additional local counsel in each material
jurisdiction for the Administrative Agent in connection with the syndication and
distribution (including via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Bank or any Lender,
including (x) the reasonable and documented fees, charges and disbursements of
no more than one primary counsel for the Administrative Agent and the Lenders,
(y) to the extent reasonably required by the Administrative Agent, one
regulatory counsel and one additional local counsel in each material
jurisdiction and (z) if a Lender or its counsel reasonably determines that it
would create actual or potential conflicts of interest if the Lenders and
Administrative Agent are represented by the same counsel, such Lenders affected
by the aforementioned actual or potential conflicts of interest shall have right
to one additional counsel for each group of similarly affected Indemnitees, all
at the expense of the Borrower as provided herein in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof.
(b)          The Borrower shall indemnify the Administrative Agent, the
Arranger, the Syndication Agent, the Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless


81

--------------------------------------------------------------------------------





from, any and all losses, claims, damages, liabilities and related reasonable
and documented out-of-pocket expenses, including the fees, charges and
disbursements of one primary counsel for the Indemnitees (unless representation
of the Indemnitees by the same counsel would be inappropriate due to actual or
potential conflicts of interest among them, in which case Indemnitees affected
by the aforementioned actual or potential conflicts of interest shall have right
to one additional counsel for each group of similarly affected Indemnitees, at
the expense of the Borrower as provided herein), incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation, arbitration or proceeding relating
to any of the foregoing, whether or not such claim, litigation, investigation,
arbitration or proceeding is brought by the Borrower or its equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory, whether brought by a third party or by the Borrower or
any of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the (x) bad faith, gross
negligence or willful misconduct of such Indemnitee or any of its Control
Related Parties (as defined below) or (y) a breach by such Indemnitee of its
material obligations under this Agreement or (B) relate to disputes solely among
or between Indemnitees and not relating to any acts or omissions by the Borrower
or any of its Affiliates (other than any proceeding against any Indemnitee
solely in its capacity or in fulfilling its role as the Administrative Agent,
the Issuing Bank, the Arranger, a bookrunner, agent or any similar role under
this Agreement). For purposes hereof, “Control Related Parties” means, with
respect to any specified Indemnitee, such Indemnitee’s (x) Affiliates, (y) the
respective directors, officers or employees of such Indemnitee and such
Indemnitee’s Affiliates and (z) the respective agents or representatives of such
Indemnitee and such Indemnitee’s Affiliates, which such agent or representative
is acting on behalf of or at the instructions of such Person or such Person’s
Indemnitee’s (so long as such Person or such Person’s Indemnitee is involved in
the structuring, arrangement, negotiation or syndication of this Agreement and
the Commitments evidenced hereby).  Paragraph (b) of this Section 9.03 shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(c)          To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent or the Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Bank in its capacity as such.
(d)          To the extent permitted by applicable law (i) the Borrower shall
not assert, and the Borrower hereby waives, any claim against any Indemnitee for
any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), other than damages that are
determined by a


82

--------------------------------------------------------------------------------





court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Related Parties, and (ii) no Indemnitee nor the Borrower shall be
liable  on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any other Loan Document,
or any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided, that
nothing contained in this sentence shall limit the Borrower’s indemnity
obligations to the extent set forth in Section 9.03(b).
(e)          All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04          Successors and Assigns.
(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit),  Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment, participations in Letters of Credit and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld, conditioned or delayed) of:
(A)          the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof);  provided, further, that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default under Section 7.01(a), (b), (h) or (i)
has occurred and is continuing, any other assignee;
(B)          the Administrative Agent; and
(C)          the Issuing Bank.
(ii)          Assignments shall be subject to the following additional
conditions:
(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the


83

--------------------------------------------------------------------------------





Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and incremental of
$1,000,000 in excess thereof unless each of the Borrower and the Administrative
Agent otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default under Section 7.01(a), (b), (h) or (i) has
occurred and is continuing;
(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders;
(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws; and
(E)          no assignment shall be made to any Ineligible Institution.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Notwithstanding any other
provision of this Agreement, if any Lender shall assign any of its rights or
obligations hereunder


84

--------------------------------------------------------------------------------





to any assignee (including an Affiliate of such Lender) that, but for this
sentence, would be entitled, immediately following such assignment, to claim a
greater amount than such assigning Lender under Section 2.15, Section 2.16 and
Section 2.17, such assignee shall not have the right to claim such greater
amount; provided that nothing in this sentence shall limit the right of any such
assignee to make claims (x) for amounts not in excess of those that could have
been claimed by the assigning Lender, (y) to the extent such claims arise from
one or more Changes in Law or (z) from a change in the office, branch or other
place of business from which any payment hereunder is made by the Borrower, in
each case after the date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
and subject to the limitations set forth in, paragraph (c) of this Section.
(iv)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of stated interest on the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive (absent manifest
error), and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice, and the Borrower may at
any time request that the Administrative Agent provide a list of Lenders as of
the date of such request.
(v)          Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
(c)          (i) Any Lender may, without the consent of, or notice to, the
Borrower, the Administrative Agent or the Issuing Bank, sell participations to
one or more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall


85

--------------------------------------------------------------------------------





provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.18(d) as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Commitments, Loans, Letters of Credit or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations this Agreement) to any Person except
to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations or Section
1.163-5(b) of the Proposed United States Treasury Regulations (or, in each case,
any amended or successor version).  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(ii)          A Participant shall not be entitled to receive any greater payment
under Section 2.15, Section 2.16 or Section 2.17, than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.17, unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.17(e) as though it were a Lender.
(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05          Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default (other than a Default which has been waived in
accordance with Section 9.02) or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding


86

--------------------------------------------------------------------------------





and so long as the Commitments have not expired or terminated.  The provisions
of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
SECTION 9.06          Counterparts; Integration; Effectiveness; Electronic
Execution.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed .pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any 
document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept Electronic
Signatures in any form or format without its prior written consent (not to be
unreasonably withheld, conditioned or delayed).
SECTION 9.07          Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the Issuing Bank, and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing, by such Lender, the Issuing Bank or any
such Affiliate, to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the Issuing Bank or their
respective Affiliates, irrespective of whether or not such Lender, the Issuing
Bank or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or the
Issuing Bank different from the branch office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
setoff shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be


87

--------------------------------------------------------------------------------





segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, the Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have.  Each Lender and the Issuing Bank agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
SECTION 9.09          Governing Law; Jurisdiction; Consent to Service of
Process.
(a)          THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.
(b)          Each of the Lenders and the Administrative Agent hereby irrevocably
and unconditionally agrees that any claims brought against the Administrative
Agent by any Lender relating to this Agreement or the consummation or
administration of the transactions contemplated hereby or thereby shall be
construed in accordance with and governed by the law of the State of New York.
(c)          Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the  Borough of
Manhattan), and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the transactions
relating hereto, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may (and any such claims,
cross-claims or third party claims brought against the Administrative Agent or
any of its Related Parties may only) be heard and determined in such Federal (to
the extent permitted by law) or New York State court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
(d)          Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (c) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(e)          Each of the parties hereto hereby irrevocably consents to service
of process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
SECTION 9.10          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER


88

--------------------------------------------------------------------------------





LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12          Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates and its Affiliates’ directors, officers, employees and
agents, including accountants, auditors, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); provided that the disclosing Administrative
Agent, Issuing Bank or Lender, as applicable, shall be responsible for
compliance by such Persons with the provisions of this Section 9.12, (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (provided that the Administrative Agent or such Lender, as
applicable, agrees that it will, to the extent practicable and other than with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority, notify the Borrower promptly thereof, unless such notification is
prohibited by law, rule or regulation), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (1) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (2) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) on a confidential basis to (1) any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided for herein or (2) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided for hereunder,
(h) with the prior written consent of the Borrower or (i) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower.  For the purposes of this Section, “Information” means all information
received from or on behalf of the Borrower or any Subsidiary relating to the
Borrower, its Subsidiaries or their business, other than any such information
that is available to the Administrative Agent, the Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH LENDER ACKNOWLEDGES
THAT INFORMATION AS DEFINED IN THE IMMEDIATELY


89

--------------------------------------------------------------------------------





PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 9.13          USA PATRIOT Act.  Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.
SECTION 9.14          Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.
SECTION 9.15          No Fiduciary Duty, etc.
(a)          The Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that no Credit Party will have any obligations
except those obligations expressly set forth herein and in the other Loan
Documents and each Credit Party is acting solely in the capacity of an arm’s
length contractual counterparty to the Borrower with respect to the Loan
Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, the Borrower or any other
person.  The Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby. 
Additionally, the Borrower acknowledges and agrees that no Credit Party is
advising the Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction.  The Borrower shall consult with its
own advisors


90

--------------------------------------------------------------------------------





concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to the Borrower with
respect thereto.
(b)          The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is or may be a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services.  In the ordinary course of business, any
Credit Party may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrower, its Subsidiaries
and other companies with which the Borrower or any of its Subsidiaries may have
commercial or other relationships.  With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.
(c)          In addition, the Borrower acknowledges and agrees, and acknowledges
its Subsidiaries’ understanding, that each Credit Party and its Affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which the Borrower
or any of its Subsidiaries may have conflicting interests regarding the
transactions described herein and otherwise.  No Credit Party will use
confidential information obtained from the Borrower by virtue of the
transactions contemplated by the Loan Documents or its other relationships with
the Borrower in connection with the performance by such Credit Party of services
for other companies, and no Credit Party will furnish any such information to
other companies.  The Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to the Borrower or any of its Subsidiaries,
confidential information obtained from other companies.
SECTION 9.16          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:
(i)          a reduction in full or in part or cancellation of any such
liability;
(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


91

--------------------------------------------------------------------------------







[Signature Pages Follow]


92

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 
KINSALE CAPITAL GROUP, INC.,
as the Borrower
                     
By
/s/ Bryan P. Petrucelli
     
Name:
Bryan P. Petrucelli
     
Title:
Senior Vice President, Chief Financial Officer and Treasurer
 






--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Issuing Bank and as
Administrative Agent
                     
By
/s/ Milena Kolev
     
Name:
Milena Kolev
     
Title:
VP, JPM
 






--------------------------------------------------------------------------------






 
SUNTRUST BANK, as a Lender
                     
By
/s/ Andrew Johnson
     
Name:
Andrew Johnson
     
Title:
Managing Director
 






--------------------------------------------------------------------------------






 
CIBC BANK USA, as a Lender
                     
By
/s/ Daniel A. Palmer
     
Name:
Daniel A. Palmer
     
Title:
Managing Director
 






--------------------------------------------------------------------------------



SCHEDULE 2.01
COMMITMENTS
LENDER
COMMITMENT
   
JPMORGAN CHASE BANK, N.A.
$22,000,000
   
SUNTRUST BANK
$18,000,000
   
CIBC BANK USA
$10,000,000
   
AGGREGATE COMMITMENT
$50,000,000
   








--------------------------------------------------------------------------------





Schedule 3.06
Disclosed Matters
None.





--------------------------------------------------------------------------------




Schedule 3.15
Subsidiaries
Subsidiary
Jurisdiction of Organization
Type of Organization
Percentage of Ownership of Equity Interests
Holder of Interests
Kinsale Insurance Company
Arkansas
Corporation
100%
Kinsale Capital Group, Inc.
Kinsale Management, Inc.
Delaware
Corporation
100%
Kinsale Capital Group, Inc.
Aspera Insurance Services, Inc.
Virginia
Corporation
100%
Kinsale Capital Group, Inc.
Kinsale Real Estate, Inc.
Delaware
Corporation
100%
Kinsale Capital Group, Inc.
2001 Maywill, LLC
Delaware
Limited liability company
100%
Kinsale Real Estate, Inc.






--------------------------------------------------------------------------------




Schedule 6.01
Indebtedness
None.

--------------------------------------------------------------------------------




Schedule 6.02
Existing Liens
None.

--------------------------------------------------------------------------------




Schedule 6.04
Existing Investments
None.

--------------------------------------------------------------------------------




Schedule 6.09
Existing Restrictions
None.




--------------------------------------------------------------------------------



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor:
                                            
 
2.
Assignee:
                                            
     
[and is an Affiliate/Approved Fund of [identify Lender]1]
3.
Borrower(s):
Kinsale Capital Group, Inc.                   
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement






--------------------------------------------------------------------------------

1 Select as applicable.



--------------------------------------------------------------------------------







5.
Credit Agreement:
The Credit Agreement dated as of May 28, 2019  among Kinsale Capital Group,
Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other agents parties thereto
 
6.
Assigned Interest:
 



Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/Loans2
   $
   $
%
   $
   $
%
   $
   $
%



Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Borrower and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:

 
ASSIGNOR
     
[NAME OF ASSIGNOR]
                     
By
       
Title:
   






 
ASSIGNEE
     
[NAME OF ASSIGNEE]
                     
By
       
Title:
   






--------------------------------------------------------------------------------

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


2

--------------------------------------------------------------------------------





Consented to and Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Issuing Bank
By:
     
Title:
   





[Consented to:]3
KINSALE CAPITAL GROUP, INC.
By:
     
Title:
   








--------------------------------------------------------------------------------



3 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
3

--------------------------------------------------------------------------------



ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.          Representations and Warranties.
1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) any requirements under
applicable law for the Assignee to become a lender under the Credit Agreement or
to charge interest at the rate set forth therein from time to time or (v) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.
1.2          Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement and under
applicable law that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
Arranger, the Assignor or any other Lender or any of their respective Related
Parties, and (v)  attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Arranger,
the Syndication Agent,  the Assignor or any other Lender or any of their
respective Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.          Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------







3.          General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Approved Electronic Platform shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.  This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.


2

--------------------------------------------------------------------------------



EXHIBIT B
RESERVED





--------------------------------------------------------------------------------



EXHIBIT C
FORM OF INCREASING LENDER SUPPLEMENT
INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
May 28, 2019  (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kinsale Capital Group, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Borrower and the Administrative Agent this
Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.          The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitments equal to $[__________]] [and] [participate in a
tranche of Incremental Term Loans with a commitment amount equal to
$[__________] with respect thereto].
2.          The Borrower hereby represents and warrants that no Default or Event
of Default has occurred and is continuing on and as of the date hereof.
3.          Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
4.          This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
5.          This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 
[INSERT NAME OF INCREASING LENDER]
                     
By
       
Name:
       
Title:
   





Accepted and agreed to as of the date first written above:
KINSALE CAPITAL GROUP, INC.


By:
   
Name:    

   
Title:
   







Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A.
as Administrative Agent


By:
   
Name:    

   
Title:
   









2

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
May 28, 2019  (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kinsale Capital Group, Inc. (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.          The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Commitment with respect to
Revolving Loans of $[__________]] [and] [a commitment with respect to
Incremental Term Loans of $[__________]].
2.          The undersigned Augmenting Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
3.          The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4.          The Borrower hereby represents and warrants that no Default or Event
of Default has occurred and is continuing on and as of the date hereof.



--------------------------------------------------------------------------------







5.          Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
6.          This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
7.          This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]


2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 
[INSERT NAME OF AUGMENTING LENDER]
                     
By
       
Name:
       
Title:
   





Accepted and agreed to as of the date first written above:
KINSALE CAPITAL GROUP, INC.


By:
   
Name:    

   
Title:
   





Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A.
as Administrative Agent


By:
   
Name:    

   
Title:
   







3

--------------------------------------------------------------------------------



EXHIBIT E
LIST OF CLOSING DOCUMENTS
KINSALE CAPITAL GROUP, INC.
CREDIT FACILITIES
May 28, 2019
LIST OF CLOSING DOCUMENTS4
A.          LOAN DOCUMENTS
1.          Credit Agreement (the “Credit Agreement”) by and among Kinsale
Capital Group, Inc., a Delaware corporation (the “Borrower”), the institutions
from time to time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase
Bank, N.A., in its capacity as Administrative Agent for itself and the other
Lenders (the “Administrative Agent”), evidencing a revolving credit facility to
the Borrower from the Lenders in an aggregate principal amount of $50,000,000.
SCHEDULES

 
Schedule 2.01
--
Commitments
 
Schedule 3.06
--
Disclosed Matters
 
Schedule 3.15
--
Subsidiaries
 
Schedule 6.01
--
Indebtedness
 
Schedule 6.02
--
Existing Liens
 
Schedule 6.04
--
Existing Investments
 
Schedule 6.09
--
Existing Restrictions

EXHIBITS


 
Exhibit A
--
Form of Assignment and Assumption
 
Exhibit B
--
Reserved
 
Exhibit C
--
Form of Increasing Lender Supplement
 
Exhibit D
--
Form of Augmenting Lender Supplement
 
Exhibit E
--
List of Closing Documents
 
Exhibit F
--
Reserved
 
Exhibit G-1
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)
 
Exhibit G-2
--
Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)
 
Exhibit G-3
--
Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
 
Exhibit G-4
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)
 
Exhibit H-1
--
Form of Borrowing Request
 
Exhibit H-2
--
Form of Interest Election Request
       






--------------------------------------------------------------------------------



4 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.



--------------------------------------------------------------------------------





2.          Notes executed by the Borrower in favor of each of the Lenders, if
any, which has requested a note pursuant to Section 2.10(e) of the Credit
Agreement.
B.          CORPORATE DOCUMENTS
3.          Certificate of the Secretary or an Assistant Secretary of the
Borrower certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of the Borrower, as attached thereto and
as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of the Borrower as in
effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of the Borrower authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of the Borrower
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.
4.          Good Standing Certificate (or analogous documentation if applicable)
for the Borrower from the Secretary of State (or analogous governmental entity)
of the jurisdiction of its organization, to the extent generally available in
such jurisdiction.
C.          OPINIONS
5.          Opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the
Borrower.
D.          CLOSING CERTIFICATES AND MISCELLANEOUS
6.          A Certificate signed by the President, a Vice President or a
Financial Officer of the Borrower certifying the following:  (i) that all of the
representations and warranties contained in Article III of the Credit Agreement
are true and correct and (ii) that no Default or Event of Default has occurred
and is then continuing.
7.          A Certificate of the chief financial officer of the Borrower in form
and substance satisfactory to the Administrative Agent supporting the
conclusions that, after giving effect to the Transactions, (a) the fair value of
the assets of the Borrower and its Subsidiaries, on a consolidated basis, at a
fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Borrower and its Subsidiaries, on a consolidated basis, will be greater than
the amount that will be required to pay the probable liability of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Borrower and its
Subsidiaries, on a consolidated basis, do not intend to incur or do not believe
they will incur debts and liabilities, subordinated, contingent or otherwise,
beyond their ability to pay such debts and liabilities as they become absolute
and matured; and (d) the Borrower and its Subsidiaries, on a consolidated basis,
will not have unreasonably small capital with which to conduct the business in
which they are engaged as such business is now conducted and is proposed to be
conducted following the Effective Date.




2

--------------------------------------------------------------------------------



EXHIBIT F
RESERVED





--------------------------------------------------------------------------------



EXHIBIT G-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of May 28, 2019  (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Kinsale Capital Group, Inc. (the “Borrower”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:
   
Name:    

   
Title:
   





Date: __________, 20[__]





--------------------------------------------------------------------------------



EXHIBIT G-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of May 28, 2019  (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Kinsale Capital Group, Inc. (the “Borrower”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. 
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:
   
Name:    

   
Title:
   





Date: ________ __, 20[__]





--------------------------------------------------------------------------------



EXHIBIT G-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of May 28, 2019  (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Kinsale Capital Group, Inc. (the “Borrower”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By:
   
Name:    

   
Title:
   





Date: ________ __, 20[__]





--------------------------------------------------------------------------------



EXHIBIT G-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of May 28, 2019  (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Kinsale Capital Group, Inc. (the “Borrower”), the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:
   
Name:    

   
Title:
   





Date: ________ __, 20[__]





--------------------------------------------------------------------------------



EXHIBIT H-1
FORM OF BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
10 South Dearborn
Chicago, Illinois 60603
Attention: April Yebd
Facsimile: (844) 490-5665
10 South Dearborn
Chicago, Illinois 60603
Attention: Milena Kolev
Facsimile: (312) 732-6978
Re:  Kinsale Capital Group, Inc.
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Credit Agreement dated as of May 28, 2019  (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Kinsale Capital Group, Inc. (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The Borrower hereby gives you
notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing requested
hereby:

1.
Aggregate principal amount of Borrowing:5  __________

2.
Date of Borrowing (which shall be a Business Day):  __________

3.
Type of Borrowing (ABR or Eurodollar):  __________

4.
Interest Period and the last day thereof (if a Eurodollar Borrowing):6 
__________

5.
Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Borrowing are
to be disbursed:  __________

[Signature Page Follows]





--------------------------------------------------------------------------------



5 Not less than applicable amounts specified in Section 2.02(c).


6 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

--------------------------------------------------------------------------------



The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]7 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 
Very truly yours,
     
KINSALE CAPITAL GROUP, INC.,
as the Borrower
                     
By:
       
Name:
       
Title:
   










--------------------------------------------------------------------------------



7 To be included only for Borrowings on the Effective Date.
2

--------------------------------------------------------------------------------



EXHIBIT H-2
FORM OF INTEREST ELECTION REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
10 South Dearborn
Chicago, Illinois 60603
Attention: April Yebd
Facsimile: (844) 490-5665
Re:  Kinsale Capital Group, Inc.
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Credit Agreement dated as of May 28, 2019  (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Kinsale Capital Group, Inc. (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The Borrower hereby gives you
notice pursuant to Section 2.08 of the Credit Agreement that it requests to
[convert][continue] an existing Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such [conversion][continuation] requested hereby:

1.
List date, Type, principal amount and Interest Period (if applicable) of
existing Borrowing:  __________

2.
Aggregate principal amount of resulting Borrowing:  __________

3.
Effective date of interest election (which shall be a Business Day):  __________

4.
Type of Borrowing (ABR or Eurodollar):  __________

5.
Interest Period and the last day thereof (if a Eurodollar Borrowing):8 
__________

[Signature Page Follows]







--------------------------------------------------------------------------------



8 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

--------------------------------------------------------------------------------






 
Very truly yours,
     
KINSALE CAPITAL GROUP, INC.,
as Borrower
                     
By:
       
Name:
       
Title:
   







2

--------------------------------------------------------------------------------





EXHIBIT I
FORM OF COMPLIANCE CERTIFICATE
To: The Administrative Agent (for distribution to each Lender)
This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of May 28, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Kinsale
Capital Group, Inc. (the “Borrower”), the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.
THE UNDERSIGNED, SOLELY IN [HIS/HER] CAPACITY AS A FINANCIAL OFFICER OF THE
BORROWER AND NOT IN AN INDIVIDUAL CAPACITY, HEREBY CERTIFIES THAT:


1.
I am the duly elected __________ of the Borrower;


2.
I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly financial statements
add:  and the attached financial statements of the Borrower and its Subsidiaries
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (except as set forth below), subject
to normal year-end audit adjustments and the absence of footnotes];


3.
Except as set forth below, the examinations described in paragraph 2 did not
disclose, and I have no knowledge of (i) the existence of any condition or event
which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate or (ii) any change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements referred to
in Section 3.04 of the Credit Agreement and that has a material impact on the
attached financial statements; and


4.
Schedule I attached hereto sets forth financial data and calculations
demonstrating compliance with Section 6.12 of the Credit Agreement, all of which
data and calculations are true, complete and correct.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, (i) the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

           



The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this ____ day of _____,
___.



--------------------------------------------------------------------------------








 
KINSALE CAPITAL GROUP, INC.
                     
By:
       
Name:
       
Title:
   







2

--------------------------------------------------------------------------------





SCHEDULE I
Compliance as of _________, ____ (such date, the “Compliance Test Date”) with
Section 6.12 of
the Credit Agreement


(I) Minimum Net Worth. The Borrower shall not permit, as of the Compliance Test
Date, Consolidated Net Worth to be less than the amount set forth in row F
below:



 
A
Starter Amount
$212,500,000
 
B
Consolidated Net Income for each fiscal year ended prior to the date hereof
$
 
C
After-tax unrealized gains and losses on equity investments, to the extent such
equity investments are no longer classified as “available-for-sale” following
the Borrower’s adoption of accounting standard ASU 2016-01 “Financial
Instruments – Overall: Recognition and Measurement of Financial Assets and
Financial Liabilities”
$
 
D
Net cash proceeds received by the Borrower from the issuance of any of its
Equity Interests issued during the period from, and including, the Effective
Date through the Compliance Test Date
$
 
E
An amount equal to 50% x (B minus C plus D)
$
 
F
The sum of A and E (Minimum Net Worth)
$



As of the Compliance Test Date shown above, Consolidated Net Worth is
$_______________________


Compliance as of the Compliance Test Date shown above:      [__] Yes     [__] No


(II) Total Debt to Total Capitalization. The Borrower will not permit Total Debt
at any time to exceed 35% of Total Capitalization.

 
A
Total Debt
$
 
B
Total Stockholders’ Equity
$
 
C
Sum of A and B (Total Capitalization)
$
 
D
35% of C
$





As of the Compliance Test Date shown above, does A exceed D? [__] Yes     [    ]
No


Compliance as of the Compliance Test Date shown above:      [__] Yes     [    ]
No





--------------------------------------------------------------------------------





(III) Minimum Rating. The Borrower will not permit or suffer the financial
strength rating of each Regulated Insurance Company by A.M. Best Company to be
less than “A-” at any time; provided that, in the case of a Regulated Insurance
Company that is acquired after the Effective Date, such Regulated Insurance
Company may have a financial strength rating by A.M. Best Company of less than
“A-” until the date that is one (1) year after the date of acquisition of such
Regulated Insurance Company.
The financial strength rating of each Regulated Insurance Company by A.M. Best
Company is set forth below:


[________]


Compliance as of the Compliance Test Date shown above:      [__] Yes     [__] No







